


Exhibit 10.30

 

EXECUTION COPY

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

 

TRANSFER AND TERMINATION AGREEMENT

 

DATED AS OF APRIL 21, 2008

 

BY AND BETWEEN

 

TOPOTARGET A/S

 

AND

 

CURAGEN CORPORATION

 

 

--------------------------------------------------------------------------------


 

TRANSFER AND TERMINATION AGREEMENT

 

THIS TRANSFER AND TERMINATION AGREEMENT (this “Agreement”) is dated as of
April 21, 2008 (the “Effective Date”), by and between TopoTarget A/S, a company
duly organized and existing under the laws of Denmark and having offices at
Symbion Science Park, Fruebjergvej 3, 2100 Copenhagen, Denmark (“TopoTarget”),
and CuraGen Corporation, a company duly organized and existing under the laws of
the State of Delaware and having offices at 555 Long Wharf Drive, New Haven,
Connecticut 06511, USA (“CuraGen”). As used herein, TopoTarget and CuraGen are
referred to as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties previously entered into a License and Collaboration
Agreement dated as of June 3, 2004 (as amended from time to time, the “License
and Collaboration Agreement”), pursuant to which the Parties collaborated in
connection with the research, development and commercialization of HDAC
Inhibitors (as defined herein); and

 

WHEREAS, the Parties desire to terminate the License and Collaboration
Agreement, and further desire that TopoTarget and its Affiliates (as defined
herein) be enabled to carry on alone the research, development and
commercialization of HDAC Inhibitors, and in such connection CuraGen desires to
sell, transfer, convey and assign to TopoTarget, and TopoTarget desires to
purchase from CuraGen, all of CuraGen’s and its Affiliates’ interests in HDAC
Inhibitors, and in certain other rights and assets relating to HDAC Inhibitors
and CuraGen desires to grant and TopoTarget desires to receive certain other
licenses and rights related to HDAC Inhibitors, all upon the terms, and subject
to the conditions, set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement and intending to be
legally bound hereby, the parties agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1 Specific Definitions.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquiror” has the meaning set forth in Section 10.7(b).

 

“Affiliate” means, in relation to any Person, any other Person which directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, that first Person. As used in this Agreement,
“control” (including, with correlative meanings, “controlled by” and “under
common control with”) shall mean possession, directly or indirectly, of (a) the
power to direct or cause the direction of the management or policies of any

 

--------------------------------------------------------------------------------


 

other Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise) or (b) at least fifty percent
(50%) of the issued share capital (whether directly or pursuant to any option,
warrant or other similar arrangement) or other applicable profit interests of
any other Person.

 

“Agreement” has the meaning set forth in the recitals.

 

“Allocation” has the meaning set forth in 3.5.

 

“Assignment of Patents” means the assignment of Patents between the Parties to
be executed by the Parties on the Effective Date, substantially in the form of
Exhibit B hereto.

 

“Assumed Liabilities” means any Liabilities of, arising out of or related to the
Transferred Assets (including post-Effective Date performance or breaches of
performance of any Contracts described on Schedule 2.1(h) (but excluding any
such Contract for which Section 2.2 applies until such time as such Contract is
assigned to TopoTarget)) with respect to all periods after Effective Date; it
being understood and agreed that “Assumed Liabilities” shall exclude all
Retained Liabilities.

 

“Authorizations” means all investigational new drug applications, NDAs, clinical
trial exemptions and similar regulatory filings, licenses and permits owned or
controlled by CuraGen or its Affiliates and specific to the Regulatory Trials
involving HDAC Inhibitors or the Products.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in Copenhagen, Denmark or New York, New York are authorized
or required by Legal Requirement to close.

 

“Combination Product” has the meaning set forth within the definition of “Net
Sales.”

 

“Common Stock Equivalents” has the meaning set forth in Section 9.6.

 

“Competing Product” has the meaning set forth in Section 10.7(a).

 

“Confidential Information” means all confidential data, Know-How and other
information related to HDAC Inhibitors and/or the Products, including all
regulatory approvals and related filings, applications and data, the content of
any unpublished patent applications, manufacturing and technical data, operating
methods and procedures, marketing, distribution and sales methods and systems,
sales figures, clinical trial data and other business information relating
thereto, either marked as confidential or that by its nature or manner of
disclosure would reasonably be understood in the industry to be confidential,
and whether disclosed or maintained in tangible, electronic or other form.

 

“Contract” means any contract, agreement, or other arrangement to which CuraGen
or any of its Affiliates is a party as of the Effective Date, including any
license agreement, supply agreement and agreement with any contract research and
testing organization, and which is solely (a) related to HDAC Inhibitors or the
Products, (b) related to the Regulatory Trials or (c) related to the
development, registration or commercialization of HDAC Inhibitors or the
Products, including clinical trials.

 

2

--------------------------------------------------------------------------------


 

“Control” means, with respect to any intellectual property right, the possession
(whether by ownership or license) by a Party or an Affiliate of a Party of the
ability to transfer such right or to grant a sublicense under such right without
violating the terms of any agreement with any Third Party. Otherwise, “Control”
shall have the meaning set forth within the definition of “Affiliate.”

 

“Covered Patents” has the meaning set forth in Section 3.1(c).

 

“CuraGen” has the meaning set forth in the recitals.

 

“CuraGen Collaboration Technology” means, to the extent Controlled by CuraGen or
any of its Affiliates as of the Effective Date, (a) all Inventions and Know-How
first conceived and/or reduced to practice by employees of CuraGen or of any
Third Party working on behalf of or for the benefit of CuraGen and/or in whose
Inventions and Know-How CuraGen and its Affiliates shall have secured rights, in
each case in the course of or in connection with the Research Program or with
the product candidate having the designation PX106491, as well as any and all
Patents and other intellectual property rights covering the same; and (b) all
CuraGen Licensed Technology (as defined in the License and Collaboration
Agreement).

 

“CuraGen Material Adverse Effect” has the meaning set forth in Section 8.11.

 

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

 

“Encumbrance” means any mortgage or deed of trust, charge, pledge, lien
(statutory or otherwise), privilege, security interest, hypothecation,
assignment for security, claim, option, license, sublicense, covenant not to
sue, or preference or priority or other encumbrance upon or with respect to any
property of any kind.

 

“Exchange Act” means the U.S. Securities and Exchange Act of 1934, as amended.

 

“FDA” means the United States Food and Drug Administration and any successor
agency thereto.

 

“Field” has the meaning set forth in Section 3.1(a).

 

“First Commercial Sale” means, with respect to any Product, the first sale for
use or consumption by the general public of such Product in an country in the
world after all required marketing and pricing approvals have been granted, or
otherwise permitted, by the governing health authority of such country; it being
understood and agreed that “First Commercial Sale” shall not include the sale of
any Product for use in clinical trials or for compassionate use prior to the
approval of an NDA or other comparable regulatory approval.

 

“GAAP” means United States generally accepted accounting principles.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means any court, tribunal, arbitrator, agency,
commission, authority, department, official or other instrumentality of any
country (including any political subdivision thereof) or association of
countries or any quasi-governmental body exercising any regulatory, governmental
or administrative authority, including any Regulatory Authority.

 

“HDAC Inhibitor” means any small molecule that inhibits the activity of histone
deacetylase.

 

“Improvements” has the meaning set forth in Section 3.1(b).

 

“Indemnified Party” has the meaning set forth in Section 12.4(a).

 

“Indemnifying Party” has the meaning set forth in Section 12.4(a).

 

“Initial Period” has the meaning set forth in Section 3.4(b).

 

“Inventions” means any new or useful method, process, manufacture, compound or
composition of matter, whether or not patentable or copyrightable, or any
improvement thereof.

 

“Joint Collaboration Technology” means, to the extent Controlled by CuraGen or
any of its Affiliates as of the Effective Date, all Inventions and Know-How
first conceived jointly and/or reduced to practice jointly by one or more
employees of CuraGen or its Affiliates (or of any Third Party working on behalf
of or for the benefit of CuraGen or its Affiliates and/or in whose Inventions
and Know-How CuraGen or its Affiliates otherwise has rights) and one or more
employees of TopoTarget or its Affiliates (or of any Third Party working on
behalf of or for the benefit of TopoTarget or its Affiliates and/or in whose
Inventions and Know-How TopoTarget or its Affiliates otherwise has rights), or
first conceived by such employees of one Party and reduced to practice by such
employees of the other Party, in all cases in the course of or in connection
with the Research Program or with the product candidate having the designation
PX106491, as well as any and all Patents and other intellectual property rights
covering the same, including WO06/082428, “Combination therapies using HDAC
inhibitors” and WO07/054719, “Histone deacetylase (HDAC) inhibitors (PXD101) for
the treatment of cancer alone or in combination with chemotherapeutic agent”. It
is understood, however, that no compounds in TopoTarget’s library of HDAC
Inhibitors at the outset of the Research Program were brought within the “Joint
Collaboration Technology” by virtue of CuraGen and TopoTarget employees or Third
Parties working on their behalf jointly reducing to practice or demonstrating
utility of such compound in any medical or clinical application or indication

 

“Know-How” means any and all information, ideas, inventions, data, files, plans,
operating records, instructions, processes, formulas, formulation information,
manufacturing technology, validations, package specifications, chemical
specifications, chemical and finished goods analytical test methods, stability
data, all clinical data, product specifications, information with respect to
expert opinion, drawings, formulae, reports and information (whether or not
patented or patentable), technology, techniques, and other intellectual
property, in any form including paper, electronically stored data, magnetic
media, film and microfilm.

 

4

--------------------------------------------------------------------------------


 

“Legal Requirement” means any statute, law, ordinance, regulation, order or
rule of any Governmental Authority.

 

“Liability” means any and all debt, liabilities and obligations, due or owing to
Third Parties, whether accrued or fixed, absolute or contingent, matured or
unmatured or determined or determinable, including those arising under any Legal
Requirement, legal proceeding or action of any Governmental Authority and those
arising under any contract, agreement, arrangement, commitment or undertaking.

 

“License and Collaboration Agreement” has the meaning set forth in the recitals.

 

“Licensed CuraGen Rights” means (a) all rights of CuraGen and its Affiliates to
Product Technical Information; (b) all Patents Controlled by CuraGen or its
Affiliates which contain any claims which relate to HDAC Inhibitors or the
Products; (c) all rights of CuraGen and its Affiliates in and to the CuraGen
Collaboration Technology and Joint Collaboration Technology; in each case that
are Controlled by CuraGen or any of its Affiliates as of the Effective Date and
that are not included in the Transferred Assets.

 

“Litigation Conditions” has the meaning set forth in Section 12.4(a).

 

“Losses” has the meaning set forth in Section 12.2(a).

 

“NDA” means (s) in the United States, a new drug application as defined in the
U.S. Federal Food, Drug and Cosmetic Act of 1938, as amended, and applicable
regulations promulgated thereunder and submitted to the FDA to obtain regulatory
approval of a product in the United States, and all subsequent amendments and
supplements to such NDA, and (b) in regulatory jurisdictions outside the United
States, such submissions filed with the applicable Regulatory Authority in such
regulatory jurisdiction to obtain Regulatory Approval of such product in such
regulatory jurisdiction, and any amendments and supplements thereto.

 

“Net Sales” means, with respect to any Product, the net cash amount received
from Third Parties by TopoTarget or its Affiliates (which in no case includes
any Sublicensee), as the case may be, for such Product, commencing with the
First Commercial Sale of such Product; it being understood that invoiced amounts
may include deductions for: (a) trade, quantity and/or cash discounts actually
granted to the extent consistently applied by TopoTarget to its products;
(b) credits, refunds and allowances (including, without limitation, cash, credit
and free goods allowances) actually allowed or given for chargebacks but only to
the extent it is a sales related deduction which is accounted for within
TopoTarget on a product-by-product basis, (c) retroactive price reductions,
billing errors and rebates (including, without limitation, government-mandated
and managed healthcare negotiated rebates), credits and refunds for Product that
is rejected, spoiled, damaged, outdated or returned, to the extent each was
actually allowed or given and as consistently applied by TopoTarget to its
products; (d) freight, postage, shipping, insurance and other transportation
costs actually incurred in transporting Product to a Third Party; and (e) Taxes,
tariffs, customs duties, surcharges and other governmental charges incurred in
connection with the sale, exportation or importation of Product. The books and
records of TopoTarget or its Affiliates, as the case may be, shall be maintained
in accordance with International Financial Reporting Standards. In the event
that TopoTarget, or its Affiliates

 

5

--------------------------------------------------------------------------------


 

sell any Product which contains any pharmaceutically active agents in addition
to an HDAC Inhibitor (any such pharmaceutical product, a “Combination Product”):
(i) if there is a stand alone Product on the market in a given country which
corresponds to the HDAC Inhibitor within the Combination Product, the adjustment
to Net Sales for such country shall equal the Net Sales of the Combination
Product multiplied by a fraction, the numerator of which is the current price of
the Product and the denominator of which is the reasonable fair market value, in
the aggregate, of all pharmaceutically active agents contained in the
Combination Product in each case in the same country as the country in which the
Combination Product is to be sold, and (ii) if no such Product is on the market
in a given country, Net Sales for such country shall equal Net Sales of the
Combination Product multiplied by a fraction, the numerator of which is the
reasonable fair market value of the Product and the denominator of which is the
reasonable fair market value, in the aggregate, of all pharmaceutically active
agents contained in the Combination Product. If CuraGen objects to any
calculation referred to in the immediately preceding sentence and the Parties
cannot agree on the “fair market value” of either the Product or any of the
pharmaceutically active agents within ninety (90) days following notice of any
objection, the Parties shall retain a panel of three valuation experts to make
such a determination, the costs for which shall be shared equally by the
Parties. Each Party shall select one expert, who shall not be an employee of
either and who shall have at least at least a university degree in economics and
five (5) years experience in conducting such valuations. The two experts shall
promptly select a mutually agreeable third expert with like qualifications. The
experts shall render a written opinion binding on the Parties for the relevant
countries within thirty (30) days, which shall be binding, with no right of
appeal, on both Parties. For the avoidance of doubt, the disposition of Product
for, or the use of Product in, pre-clinical or clinical (Phase I — III) trials
or other market-focused (Phase IV or V) trials or free samples shall not result
in any Net Sales, unless TopoTarget, its Affiliate or Sublicensee is permitted
to receive payment for Product used in clinical trials which includes a
reasonable profit.

 

“Open Payables” has the meaning set forth in Section 3.3(c).

 

“Parties” has the meaning set forth in the preamble.

 

“Patents” means all patents, patent applications and statutory invention
registrations (which, for the purposes of this Agreement, shall be deemed to
include provisional applications, invention disclosures, certificates of
invention and applications for certificates of invention), including reissues,
divisions, continuations, continuations-in-part, supplementary protection
certificates, extensions and reexaminations thereof, all inventions disclosed
therein, all rights therein provided by international treaties and conventions,
including priority patents, and all rights to obtain and file for patents and
registrations thereto.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, association, trust, unincorporated organization, joint venture or other
entity.

 

“Prepaid Expenses” has the meaning set forth in Section 3.3(a).

 

“Proceeding” has the meaning set forth in Section 13.7.

 

6

--------------------------------------------------------------------------------


 

“Product” means any pharmaceutical product containing an HDAC Inhibitor with
respect to which CuraGen or any of its Affiliates conducted, sponsored or
directed research or development prior to the date hereof, including the First
Product (commonly referred to as PXD101 (belinostat)), all Future Products and
all Backup Products (each as defined in the License and Collaboration
Agreement).

 

“Product Technical Information” means all biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, clinical, safety and
quality control data, information or Know-How (including all files, reports,
plans and operating records, including extracts thereof, in any form to the
extent transmissible, including paper, electronically stored data, magnetic
media, film or microfilm) which are under the Control of CuraGen or any
Affiliate as of the Effective Date and that relate to the development,
registration or manufacturing of HDAC Inhibitors or Products, including all
data, information and Know-How related to the Regulatory Trials (including
reports and case report forms), all correspondence with the FDA or any other
Regulatory Authority relating to the development, registration or manufacturing
of HDAC Inhibitors or Products and all other documents pertaining to
communications with the FDA or any other Regulatory Authority relating to the
development, registration or manufacturing of HDAC Inhibitors or Products
(including minutes or summaries of any FDA or any other Regulatory Authority and
communications regarding HDAC Inhibitors and Products and applications for any
regulatory approval of HDAC Inhibitors and Products).

 

“Public Reports” has the meaning set forth in Section 9.7.

 

“Purchase Price” has the meaning set forth in Section 3.4(a).

 

“Regulatory Authority” means any Governmental Authority with responsibility for
granting any licenses or approvals necessary for the manufacturing, marketing
and sale of pharmaceutical products, including any drug regulatory authority,
and where the context admits any ethics committee or any equivalent review
board.

 

“Regulatory Trials” means each of the clinical and other regulatory trials
initiated, sponsored, conducted or funded by CuraGen or any of its Affiliates
with respect to HDAC Inhibitors or the Products.

 

“Released Claims” has the meaning set forth in Section 10.8.

 

“Released Parties” has the meaning set forth in Section 10.8.

 

“Research Program” means the research program that was at any time conducted by
the Parties and their Affiliates pursuant to Section 5 of the License and
Collaboration Agreement.

 

“Restricted Period” has the meaning set forth in Section 10.7(a).

 

“Retained Liabilities” means (a) any Liabilities (including any Liabilities
related to performance or breaches of performance of any Contracts on or prior
to the Effective Date) of, arising out of or related to the Transferred Assets
or the Licensed CuraGen Rights with respect to all periods on or prior to the
Effective Date and, in the case of all Contracts (including so-called CRO
agreements), all Liabilities involving any treatment or monitoring or
administrative activity

 

7

--------------------------------------------------------------------------------


 

as and to the extent any such treatment or monitoring or administrative activity
relates to any patient activity on or prior to the Effective Date, (b) any
Liabilities of CuraGen and its Affiliates associated with any assets or rights
not transferred or licensed hereunder, (c) all Liabilities relating to all
Regulatory Trials arising prior to the Effective Date, including claims arising
out of or resulting from a claim by a Third Party for death or bodily injury
arising (whether before, on or after the Effective Date) in connection with the
development, testing, manufacture or commercialization of Products prior to the
Effective Date, and (d) Taxes (other than VAT) of CuraGen and its Affiliates
with respect to all periods prior to the Effective Date.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” means all forms, documents, certifications, statements and
reports, including any amendments thereto filed, or required to be filed, with
the SEC.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Sublicense” has the meaning set forth within the definition of “Sublicensee.”

 

“Sublicensee” means any licensee of TopoTarget who (a) is not an Affiliate and
(b) has obtained from TopoTarget a license of intellectual property rights
Controlled by TopoTarget (a “Sublicense”) to make, have made, use, sell and
import the Product in any country in the world.

 

“Sublicense Income” means any and all royalties and all upfront, event and
performance milestone payments and other payments received by TopoTarget from
any Sublicensee pursuant to any Sublicense in connection with the sale of
Products anywhere in the world; it being understood and agreed that “Sublicense
Income” specifically excludes the following payments: (a) funding or
reimbursement for research activities performed by TopoTarget after the
effective date of the respective Sublicense; (b) payments or reimbursements for
materials made for or transferred to a Sublicensee after the effective date of
the respective Sublicense; (c) payments or reimbursements for other expenses
incurred by TopoTarget on behalf of and for the benefit of a Sublicensee after
the effective date of the respective sublicense; (d) reimbursement for
TopoTarget’s patent prosecution expenses incurred before or after the effective
date of the Sublicense; (e) payments for any debt or equity securities or loan
instruments of TopoTarget (based upon then-prevailing capital markets
circumstances); and (f) payments or reimbursements for the cost of clinical
trials conducted by TopoTarget on behalf of Sublicensee after the effective date
of the Sublicense, in each of cases (a) through (f) above only to the extent
such payments or reimbursements do not exceed the fair market value of the
applicable materials, services or instruments with respect to which such
payments or reimbursements were made.

 

“Tax” or “Taxes” means any taxes or similar assessments imposed by a federal,
state, local or foreign Governmental Authority anywhere in the world, whether
direct or indirect, including income, franchise, trade, capital, withholding,
payroll, unemployment insurance, social security, gross receipts, sales and use,
value added taxes (“VAT”), excise, real property, personal property, real estate
and property transfer taxes, statutory, governmental, state, provincial, local
governmental or municipal impositions, duties, contributions, rates and levies,
together with all interest, penalties and additions imposed with respect to any
such taxes.

 

8

--------------------------------------------------------------------------------


 

“Termination” shall refer to the termination of the License and Collaboration
Agreement, together with survival of rights, as provided in Section 2.4 below.

 

“Third Party” means any Person other than the Parties to this Agreement and
their respective Affiliates.

 

“Third Party Claim” has the meaning set forth in Section 12.4(a).

 

“TopoTarget” has the meaning set forth in the introductory paragraph hereof.

 

“TopoTarget Material Adverse Effect” has the meaning set forth in Section 9.8.

 

“TopoTarget Shares” means common shares of TopoTarget, with a nominal value of
1.00 Danish krone per share.

 

“Transaction Document” means each agreement, document, certificate or instrument
being executed pursuant to this Agreement.

 

“Transferred Assets” has the meaning set forth in Section 2.1.

 

“Transition Services Agreement” means the transition services agreement between
the Parties to be executed on the Effective Date, substantially in the form of
Exhibit A hereto.

 

“VAT” has the meaning set forth within the definition of “Taxes.”

 

Section 1.2 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

 

(a) except where expressly provided otherwise, when a reference is made in this
Agreement to an Article, Section, Exhibit or Schedule, such reference is to an
Article or Section of, or an Exhibit or Schedule to, this Agreement;

 

(b) the headings for this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;

 

(c) whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation;”

 

(d) the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(e) all terms defined in this Agreement have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

9

--------------------------------------------------------------------------------


 

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

 

(g) references to a Person are also to its successors and permitted assigns; and

 

(h) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

 

ARTICLE II.

 

PURCHASE AND SALE OF ASSETS AND TERMINATION OF THE LICENSE AND

COLLABORATION AGREEMENT

 

Section 2.1 Purchase and Sale of Assets. Upon the terms and subject to the
conditions set forth herein, on the Effective Date, CuraGen shall (and shall
cause its Affiliates to) sell, assign, transfer, convey and deliver to
TopoTarget or its designees (as specified by TopoTarget) all of CuraGen’s and
each of its Affiliate’s right, title and interest to the assets specified below
(the “Transferred Assets”), free and clear of all Encumbrances, and TopoTarget
shall purchase from CuraGen and its Affiliates all of their respective right,
title and interest in and to the Transferred Assets:

 

(a) All CuraGen Collaboration Technology exclusively related to HDAC Inhibitors
or the Products;

 

(b) All Joint Collaboration Technology exclusively related to HDAC Inhibitors or
the Products, including patent applications WO06/082428, “Combination therapies
using HDAC inhibitors” and WO07/054719, “Histone deacetylase (HDAC) inhibitors
(PXD101);

 

(c) All Product Technical Information exclusively related to HDAC Inhibitors or
the Products;

 

(d) the Authorizations, including those described on Schedule 2.1(d) hereto;

 

(e) all tangible embodiments of Products containing HDAC Inhibitors Controlled
by CuraGen or its Affiliates as of the Effective Date, including those described
on Schedule 2.1(e) hereto;

 

(f) all documentation and data relating to the Regulatory Trials, including all
case reports forms, safety databases, interim reports and final study reports;

 

(g) all laboratory notebooks in the Control of CuraGen and its Affiliates
relating to Patents contained in the CuraGen Collaboration Technology or the
Joint Collaboration Technology listed in clauses (a) and (b) above, and all
patent prosecution files (including all correspondence with prosecution counsel
and patent offices) relating to such Patents; and

 

(h) subject to the retention of the Retained Liabilities as provided in
Section 3.5 below, the Contracts described on Schedule 2.1(h) hereto.

 

10

--------------------------------------------------------------------------------


 

Section 2.2 Consents.

 

(a) There shall be excluded from the Transferred Assets contemplated by this
Agreement, any agreement, license or asset and right, tangible or intangible,
which is not assignable or transferable without the consent of any Third Person
to the extent that such consent shall not have been obtained prior to the
Effective Date; provided, however, that CuraGen shall have the continuing
obligation after the Effective Date to use commercially reasonable efforts to
obtain all necessary consents to the assignment or license thereof;
provided further, however, neither CuraGen nor any of its Affiliates shall be
required to commence any litigation or offer or grant any accommodation,
financial or otherwise, and that, upon obtaining the requisite Third Party
consents thereto, such agreement, license, asset or right, if otherwise
includable in the Transferred Assets, shall be transferred and assigned to
TopoTarget hereunder.

 

(b) With respect to any agreement, license, asset or right, tangible or
intangible, that is not assigned to TopoTarget at the Effective Date by reason
of this Section 2.2, after the Effective Date and until any requisite consent is
obtained and the foregoing sold and assigned to TopoTarget, the Parties hereto
shall cooperate with each other, upon written request, in endeavoring to obtain
for TopoTarget, at no out-of-pocket cost to CuraGen or its Affiliates (unless
such failure to obtain such consent from any Third Party involves a breach of
any of CuraGen’s representations, warranties, covenants or agreements hereunder)
an arrangement which TopoTarget reasonably shall desire designed to provide for
TopoTarget the same net benefits thereof as if such agreement, license, asset or
right were included in the Transferred Assets.

 

Section 2.3 Excluded Assets.

 

Notwithstanding anything to the contrary herein, Transferred Assets shall
exclude:

 

(a) the “CuraGen” name and logo in any form; and

 

(b) general books of account and books of original entry that comprise any
CuraGen’s or its Affiliate’s permanent accounting, financial or Tax records.

 

Section 2.4 Termination of Rights Under the License and Collaboration Agreement.

 

(a) Upon the terms and conditions set forth herein, at the Effective Date:
TopoTarget and CuraGen shall irrevocably terminate (and shall cause their
respective Affiliates to terminate irrevocably), and do hereby terminate
effective as of the Effective Date, the License and Collaboration Agreement so
that the Parties effective as of the Effective Date shall have no obligation to
or rights from one another pursuant to the License and Collaboration Agreement
and such that the License and Collaboration Agreement will have no further force
or effect; provided, however, that Sections 5.6 (solely with respect to the
final sentence), 5.7, 6.2, 8.9, 12, 14, 17.12, 17.14, 17.15, 17.16 and 17.17 of
the License and Collaboration Agreement, together with any definitions
referenced by such Sections shall continue and survive without limitation.

 

(b) The Parties understand and agree that, effective as of Effective Date, and
notwithstanding anything to the contrary in the License and Collaboration
Agreement, all

 

11

--------------------------------------------------------------------------------

 

 

 

licenses and other rights granted to CuraGen under the License and Collaboration
Agreement, and all sublicenses and other rights granted by CuraGen to any
Affiliate or Third Party under or with respect to such licenses and other
rights, shall be terminated and CuraGen will have no further right or obligation
to develop or commercialize any Products, and TopoTarget will be solely
responsible for the development and commercialization of Products from and after
the Effective Date in its sole discretion. Within thirty (30) days following the
Effective Date, as part of the services to be provided by CuraGen pursuant to
the Transition Services Agreement, CuraGen shall return to TopoTarget all
relevant records and materials, whether in written or electronic form, in
CuraGen’s possession or control containing Confidential Information (as defined
in the Collaboration and License Agreement) of TopoTarget or its Affiliates,
TopoTarget Collaboration Technology or TopoTarget Licensed Technology (each as
defined in the Collaboration and License Agreement and to the extent not already
delivered pursuant to Section 2.1 above). The Parties expressly acknowledge and
agree that the termination of the License and Collaboration Agreement contained
in this Section 2.4 is by mutual agreement of the Parties and that,
notwithstanding anything to the contrary in the Collaboration and License
Agreement, all effects and consequences of such termination are set forth in
this Agreement.

 

ARTICLE III.

 

LICENSE TO TOPOTARGET; TRANSITION SERVICES; PURCHASE PRICE

 

Section 3.1 Licenses to TopoTarget.

 

Subject to the terms and conditions of this Agreement and only effective as of
the Effective Date:

 

(a) CuraGen hereby grants to TopoTarget a fully paid-up, royalty-free (except as
set forth in Section 3.4), irrevocable, perpetual, transferable, exclusive
(including as to CuraGen and its Affiliates) and worldwide license, with right
of sublicense, under the Licensed CuraGen Rights to develop, make, have made,
use, offer to sell, sell, import, export and otherwise exploit and commercialize
HDAC Inhibitors and Products (the “Field”).

 

(b) TopoTarget shall solely own all developments, Inventions and improvements
relating to the Licensed CuraGen Rights that are conceived of or authored by or
on behalf of TopoTarget, its licensees and their respective Affiliates on and
after Effective Date, and all intellectual property rights relating thereto (the
“Improvements”).

 

(c) CuraGen agrees to cooperate with all reasonable requests of TopoTarget in
the filing and prosecution of any Patents relating to or arising out of the
CuraGen Collaboration Technology or Joint Collaboration Technology assigned to
TopoTarget pursuant to Section 2.1 (the “Covered Patents”), including making its
records and personnel available on a reasonable basis. TopoTarget, at its sole
discretion and cost, shall have the right to prepare, file, prosecute, file and
maintain the Covered Patents, and to defend and to institute all claims, causes
of actions and other legal proceedings with respect to the Covered Patents and
to recover all damages in connection therewith.

 

12

--------------------------------------------------------------------------------


 

(d) CuraGen shall keep TopoTarget apprised of the continuing prosecution,
maintenance and defense of the Licensed CuraGen Rights. Payment of all fees and
costs relating to the filing, prosecution, maintenance and defense of the
Licensed CuraGen Rights shall be the sole responsibility of CuraGen. CuraGen
promptly shall provide to TopoTarget copies of all patent-related documents that
it files with any patent office with respect to the Licensed CuraGen Rights. In
the event CuraGen decides not to continue prosecution of a patent application
comprised within the Licensed CuraGen Rights to issuance, or to maintain any
United States or foreign patent comprised within the Licensed CuraGen Rights, or
to defend any Licensed CuraGen Rights, CuraGen timely shall notify TopoTarget in
writing of such decision so that TopoTarget may continue said prosecution,
maintenance or defense of such Licensed CuraGen Rights at its own expense. Prior
to undertaking such prosecution, maintenance or defense, TopoTarget shall
consult with CuraGen in good faith to discuss any issues or concerns identified
by CuraGen with respect to such prosecution, maintenance or defense by
TopoTarget.

 

(e) TopoTarget shall have the initial right, but not the obligation, to
prosecute, at its own expense and utilizing counsel of its choice, any
infringement of the Licensed CuraGen Rights within the Field. TopoTarget shall
notify CuraGen within one hundred and eighty (180) days after learning of such
infringement whether it will elect to undertake the prosecution of such
infringement. Prior to undertaking such prosecution, TopoTarget shall consult
with CuraGen in good faith to discuss any issues or concerns CuraGen may have
with respect to such prosecution. If TopoTarget elects to undertake such
prosecution, CuraGen agrees that TopoTarget may (i) bring any related suit,
action or proceeding in the name of CuraGen and, (ii) if necessary or desirable
in TopoTarget’s reasonable discretion, join CuraGen as a party to such suit,
action or proceeding. In the event that TopoTarget elects not to enforce the
Licensed CuraGen Rights within the Field as contemplated above, then CuraGen
shall have the second right, but not the obligation, to prosecute, at its own
expense and utilizing counsel of its choice, any infringement of the Licensed
CuraGen Rights within the Field. Unless the Parties otherwise agree, the total
cost of any such action commenced solely by one Party, shall be borne by such
Party. Except as the Parties may otherwise agree in writing, any damages or
settlement payments resulting from such any action commenced as set forth above,
whether in an out-of-court settlement or through legal adjudication of such
action, shall be retained by the Party bringing the prosecution of such action,
provided that any damages or settlement payouts received by TopoTarget or its
Affiliates shall be deemed to constitute Net Sales for purposes of
Section 3.4(c). In any infringement action either Party may institute pursuant
to this Section 3.1(e), the other Party hereto shall, at the request of the
Party initiating such action, cooperate in all respects and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like. The Party making
such request shall reimburse the other Party for its reasonable costs and
expenses incurred in providing such cooperation.

 

Section 3.2 Transition Services Agreement. On the Effective Date, the Parties
shall execute the Transition Services Agreement, which Transition Services
Agreement shall be effective as of the Effective Date in accordance with the
terms thereof.

 

13

--------------------------------------------------------------------------------


 

Section 3.3 Reimbursement of Prepaid Amounts; Retained Liabilities.

 

(a) Attached as Schedule 3.3(a) is a list of prepaid amounts previously paid by
CuraGen in cash (a) for services not yet performed prior to the Effective Date
from any of CuraGen’s subcontractors related to CuraGen’s development activities
with respect to the Products and (b) to TopoTarget or any Third Party for supply
of any Product not yet delivered to clinics on or prior to the Effective Date
(all such amounts, the “Prepaid Expenses”).

 

(b) [Intentionally Omitted]

 

(c) Attached as Schedule 3.3(c) is a list of estimated amounts due as of the
date hereof to TopoTarget or any Third Party for the development or supply of
any HDAC Inhibitor or Product on or prior to the Effective Date (all such
amounts, the “Open Payables”).

 

(d) On or before April 25, 2008, CuraGen shall pay to TopoTarget a
non-refundable cash advance in respect of Open Payables in an amount equal to
[**] United States Dollars ($[**]). For a period of one hundred eighty
(180) days following the Effective Date, the Parties shall cooperate with each
other to provide and review documentation regarding the Prepaid Expenses and
Open Payables and resolve any questions relating to the accounting thereof. On
the one hundred eightieth (180th) day after the Effective Date, if Open Payables
designated as payable by or to TopoTarget are greater than Prepaid Expenses by
an amount greater than the amount advanced in accordance with the first sentence
of this Section 3.3(d), then CuraGen shall pay to TopoTarget the amount above
such advance; it being understood and agreed that CuraGen shall pay in full all
Open Payables owed to Third Parties for the development or supply of any HDAC
Inhibitor or Product that is released for clinical use on or prior to the
Effective Date (including in the manner set forth on Exhibit C) and for which
TopoTarget obtains a bona fide invoice or other comparable certification.
CuraGen shall pay, be solely responsible for, retain and hold TopoTarget
harmless from all Retained Liabilities.

 

Section 3.4 Purchase Price.

 

(a) Subject to the terms and conditions of this Agreement, the aggregate
purchase price (the “Purchase Price”) for the Transferred Assets and Licensed
CuraGen Rights (and which shall also include payment for the Termination as
provided for herein) shall be as follows: (i) Twenty Six Million United States
Dollars ($26,000,000), together with such adjustments calculated in accordance
with Section 3.3(d) above, which total adjusted amount shall be payable by
TopoTarget to CuraGen on the Effective Date in cash by wire transfer of
immediately available funds to such account or accounts designated by CuraGen
prior to the Effective Date (the “Cash Purchase Price”), (ii) an obligation to
deliver 5,000,000 TopoTarget Shares, which shares shall be subscribed to by
CuraGen and issued by TopoTarget to CuraGen as soon as practicable after the
Effective Date but in no event later than thirty (30) days following the
Effective Date and (c) the contingent payment obligations, in an amount not to
exceed Six Million United States Dollars ($6,000,000) in the aggregate, pursuant
to Section 3.4(c) and Section 3.4(d) below.

 

(b) TopoTarget shall use commercially reasonable efforts to, and shall request
that its financial advisors use commercially reasonable efforts to, during the
period commencing

 

14

--------------------------------------------------------------------------------


 

on the Effective Date and ending on July 7, 2008 (the “Initial Period”), assist
CuraGen, at CuraGen’s expense, in procuring placements for the 5,000,000
TopoTarget Shares comprising part of the Purchase Price on terms and conditions
(including price) agreed upon by CuraGen in its sole discretion, provided that
CuraGen agrees it shall sell any TopoTarget Shares for which (i) TopoTarget’s
financial advisors are able to procure one or more placees for at least [**] or
more TopoTarget Shares and (ii) the price per share (net of any expenses paid by
CuraGen) is greater than or equal to the average closing price of TopoTarget
Shares on Nasdaq OMX Nordic Exchange Copenhagen over the [**] trading day period
ending on the Effective Date. Notwithstanding the foregoing, should TopoTarget
notify CuraGen that it intends to engage in any rights offering of more than
[**] TopoTarget Shares: (x) TopoTarget shall use its commercially reasonable
efforts to include all of the 5,000,000 TopoTarget Shares held by CuraGen in
such offering up to the maximum amount deemed prudent by TopoTarget’s financial
advisors, in which event CuraGen shall share in the reasonable and customary
expenses of the offering in proportion to the total number of TopoTarget Shares
sold by CuraGen and TopoTarget in such offering, (y) CuraGen shall refrain from
selling or otherwise transferring any of its TopoTarget Shares during the
Initial Period until the earliest to occur of the end of the Initial Period and
the completion and/or abandonment of such rights offering and (z) CuraGen shall
commit to sell in such rights offering any TopoTarget Shares it holds, provided
that the price per share (net of any expenses paid by TopoTarget) is greater
than or equal to the average closing price of TopoTarget Shares on Nasdaq OMX
Nordic Exchange Copenhagen over the [**] trading day period ending on the
Effective Date. Notwithstanding the foregoing, should TopoTarget notify CuraGen
that it intends to engage in any public offering (other than a rights offering)
or private placement of equity securities representing more than [**] TopoTarget
Shares: (x) CuraGen shall refrain from selling or otherwise transferring any of
its TopoTarget Shares during the Initial Period until the earliest to occur of
the end of the Initial Period and the completion and/or abandonment of such
public offering or private placement, (y) TopoTarget shall offer to use the net
proceeds of such offering to repurchase at a price per share (net of any
expenses paid by TopoTarget) equal to the average closing price of TopoTarget
Shares on Nasdaq OMX Nordic Exchange Copenhagen over the [**] trading day period
ending on the Effective Date, provided that the offering is completed at a price
per share (net of any expenses paid by TopoTarget) greater than or equal to the
average closing price of TopoTarget Shares on Nasdaq OMX Nordic Exchange
Copenhagen over the [**] trading day period ending on the Effective Date, and
(z) CuraGen shall commit to sell to TopoTarget at such price any TopoTarget
Shares it holds. In the event any such TopoTarget Shares have not been placed or
otherwise sold in accordance with the first three (3) sentences of this
Section 3.4(b) during the Initial Period, CuraGen shall be free to trade such
TopoTarget Shares, provided such trades are in compliance in all cases with the
requirements of the Securities Act and other applicable laws. In furtherance of
the foregoing, TopoTarget shall take all steps necessary to ensure that the
TopoTarget Shares delivered as part of the Purchase Price shall be freely
tradeable under Danish law (but not the Securities Act) on Nasdaq OMX Nordic
Exchange Copenhagen as soon as practicable but in no event later than thirty
(30) days after the Effective Date. In the event any such TopoTarget Shares have
not been placed or otherwise sold in accordance with the first two sentences of
this Section 3.4(b) during the Initial Period and are not then freely tradeable
under Danish law (but not the Securities Act) on Nasdaq OMX Nordic Exchange
Copenhagen as July 8, 2008 (and CuraGen has not withheld any reasonable
assistance requested by TopoTarget in connection with such freely tradeable
obligation), TopoTarget shall pay to CuraGen on a

 

15

--------------------------------------------------------------------------------


 

monthly basis in arrears an amount equal to (i) the number of such unplaced and
unsold TopoTarget Shares multiplied by (ii) [**]% of the average closing price
of TopoTarget Shares on Nasdaq OMX Nordic Exchange Copenhagen over the [**]
trading day period ending on the Effective Date multiplied by (iii) the number
of days elapsed since the later of (a) July 8, 2008 and (b) the last payment
made pursuant to this sentence of this Section 3.4(b). With respect solely to
the question of whether the TopoTarget Shares are freely tradeable prior to the
expiration of the Initial Period (and not including any other default relating
to the issuance of the TopoTarget Shares), such payment shall be TopoTarget’s
sole liability and CuraGen’s sole remedy. CuraGen acknowledges that the
TopoTarget Shares have not been registered under the Securities Act, and
therefore all transactions in such TopoTarget Shares shall be conducted in
transactions exempt from, or not subject to the registration requirements of,
the Securities Act.

 

(c) For Net Sales of Products by TopoTarget and its Affiliates (but not for Net
Sales by any Sublicensee), TopoTarget shall pay to CuraGen a royalty equal to
[**] percent ([**]%) of the total Net Sales of Products received by TopoTarget
or any Affiliate until such time as the amounts paid to CuraGen under this
Section 3.4(c) and Section 3.4(d) below equal Six Million Dollars ($6,000,000)
in the aggregate.

 

(d) With respect to any Sublicense to any Sublicensee, TopoTarget shall pay to
CuraGen an amount equal to [**] percent ([**]%) of the Sublicense Income
actually received in cash by TopoTarget until such time as the amounts paid to
CuraGen under Section 3.4(c) above and this Section 3.4(d) equal Six Million
United States Dollars ($6,000,000) in the aggregate.

 

(e) Notwithstanding anything to the contrary contained herein, only one royalty
or other payment shall be paid to CuraGen for each unit of Product sold
regardless of how many transactions may occur between manufacture of the unit of
Product and purchase by the final end user, it being understood and agreed that
(i) any royalty under Section 3.4(c) will be based upon the first arms length
transaction between TopoTarget (or any Affiliate) and any Third Party, (ii) any
payment under Section 3.4(d) shall only arise at the time of receipt in cash by
TopoTarget of Sublicense Income and (iii) for the avoidance of doubt, sale of
any specific unit of Product may only be eligible for a potential payment under
either Section 3.4(c) or Section 3.4(d) but not both such Sections.

 

Section 3.5 Allocation of Purchase Price.

 

(a) CuraGen and TopoTarget agree that the Purchase Price and related
consideration and reimbursement of expenses provided herein shall be allocated
among the Transferred Assets on the basis of an allocation attached hereto as
Schedule 3.5 (the “Allocation”). Each of CuraGen and TopoTarget agree to report,
as and when required, the allocation of the Purchase Price, as adjusted, in a
manner entirely consistent with the Allocation in the preparation and filing of
all Tax Returns. None of the CuraGen or TopoTarget will take any action that
would call into question the bona fides of the Allocation. Each of TopoTarget
and CuraGen, on behalf of itself and its respective Affiliates, agrees that it
will not take any position on a Tax Return that is inconsistent with the
Allocation. Any subsequent adjustment to the Purchase Price shall be reflected
in an allocation statement as revised by the Parties hereunder in a manner
consistent with the allocation statement as originally prepared, except as

 

16

--------------------------------------------------------------------------------


 

otherwise required by applicable Legal Requirement. CuraGen and TopoTarget shall
jointly allocate the purchase price among the Transferred Assets and Licensed
Rights and the termination of the License and Collaboration Agreement in a
manner that is mutually acceptable and in accordance with applicable Tax and
accounting rules.

 

ARTICLE IV.

 

SHIPMENT

 

CuraGen shall cause all of the Transferred Assets consisting of books and
records to be shipped within two (2) days following the Effective Date to
TopoTarget’s US offices located at 100 Enterprise Drive, Rockaway, New Jersey
07866, USA.

 

ARTICLE V.

 

DELIVERIES

 

Section 5.1 Effective Date Deliveries. Contemporaneously with the Effective
Date, each Party agrees on its own behalf, as applicable, that the deliveries of
such instruments of conveyance, assignment and transfer, in form and substance
reasonably satisfactory to TopoTarget and CuraGen, as shall be appropriate, to
convey, transfer and assign to, and vest in, TopoTarget all of the right, title
and interest to the Transferred Assets free and clear of all Encumbrances as
specified below, will have been made by the respective Parties to this Agreement
and their Affiliates in order to consummate the transactions contemplated
hereby.

 

(a) Effective Date Deliveries by TopoTarget and CuraGen. CuraGen and TopoTarget
shall deliver on the Effective Date:

 

(i) a duly executed Assignment of Patents in substantially the form set forth on
Exhibit B; and

 

(ii) a duly executed Transition Services Agreement.

 

(b) Effective Date Deliveries by CuraGen. CuraGen shall deliver to TopoTarget on
the Effective Date at a location designated by TopoTarget, all originals or,
where applicable, CuraGen’s copy of the following items, documents and
information, it being understood that such delivery may be made in electronic
form:

 

(i) all Product Technical Information set forth on Schedule 5.1(b)(i);

 

(ii) all documentation and data relating to the Regulatory Trials, including all
case reports forms, safety databases, interim reports and final study reports,
and data formats, structures and dependencies for such data relating to the
Regulatory Trials, provided that any such documentation or data that is
contained in a database provided by a Third Party licensor of CuraGen prior to
the Effective Date may be delivered in a form that requires a licensed copy of
the applicable database, which database shall not be assigned by CuraGen to
TopoTarget;

 

17

--------------------------------------------------------------------------------


 

(iii) all laboratory notebooks in the Control of CuraGen and its Affiliates
relating to Patents contained in the CuraGen Collaboration Technology and the
Joint Collaboration Technology, and all patent prosecution files (including all
correspondence with prosecution counsel and patent offices) relating to such
Patents;

 

(iv) all tangible embodiments of Products containing HDAC Inhibitors Controlled
by CuraGen or its Affiliates as of the Effective Date, including those described
on Schedule 2.1(e) hereto

 

(v) the Authorizations described on Schedule 2.1(d); and

 

(vi) the Contracts described on Schedule 2.1(h).

 

Notwithstanding the foregoing, in the event that information described above
relates both to HDAC Inhibitors, on the one hand, and to other products or
businesses of CuraGen and its Affiliates, on the other hand, and cannot be
segregated in a reasonable manner that preserves the usefulness of the
information as it relates to HDAC Inhibitors or other products or businesses,
CuraGen shall not be required to deliver original documents or other materials
but shall be required (and shall be required to cause its Affiliates) to provide
copies of such documents and other materials containing this information to
TopoTarget on the Effective Date. In instances where copies are provided to
TopoTarget, TopoTarget and their Affiliates shall have reasonable access to the
original documents and other materials under circumstances where copies of
documents are insufficient for evidentiary or regulatory purposes and CuraGen
covenants and agrees, on behalf of itself and its Affiliates to provide
TopoTarget with a true and accurate list of all the original documents retained
by CuraGen and its respective Affiliates.

 

(c) Effective Date Deliveries by TopoTarget. TopoTarget shall deliver to CuraGen
on the Effective Date the cash portion of the Purchase Price as contemplated by
Section 3.4.

 

(d) Post-Effective Date Deliveries by TopoTarget. TopoTarget shall deliver to
CuraGen as soon as practicable after the Effective Date but in no event later
than thirty (30) days following the Effective Date the TopoTarget Share portion
of the Purchase Price as contemplated by Section 3.4(a)(ii).

 

ARTICLE VI.

 

TAXES AND FEES

 

Notwithstanding any other provision herein, the following shall apply with
respect to Taxes:

 

Section 6.1 Transfer and Conveyance Taxes.

 

(a) All amounts payable by TopoTarget to CuraGen under this Agreement are stated
inclusive of VAT as the Parties do not anticipate any application of VAT;
provided that in the event that any VAT is applicable, the Parties agree to the
provisions contained in this Section 6.1 below.

 

18

--------------------------------------------------------------------------------


 

(b) If and to the extent that VAT on the sale of the Transferred Assets as
provided for under this Agreement is payable by CuraGen to the tax authorities,
TopoTarget shall pay to CuraGen any applicable VAT payable by CuraGen on the
sale of Transferred Assets five (5) days prior to the date that CuraGen’s VAT
liability falls due for payment to the tax authorities, but not earlier than
thirty (30) days after receipt by TopoTarget from CuraGen of a proper invoice
for such VAT. If and to the extent that TopoTarget is not able to recover such
VAT as input VAT from the tax authorities or the tax authorities reject or
cancel in writing by way of a Tax assessment or otherwise the recovery of such
VAT, such VAT shall be borne by TopoTarget.

 

(c) If and to the extent that VAT on the sale of the Transferred Assets as
provided for under this Agreement is payable by TopoTarget to the tax
authorities (so-called reverse charge VAT), TopoTarget shall remit such reverse
charge VAT to the relevant taxing authority and shall be entitled to any refund
of such amount available under applicable Legal Requirement. If and to the
extent that TopoTarget is not able to recover such reverse charge VAT from the
tax authorities or if after such recovery the tax authorities reject or cancel
in writing the recovery of such VAT by way of a Tax assessment or otherwise,
such VAT shall be borne by TopoTarget.

 

(d) Any interest charged or credited by the tax authorities to CuraGen or
TopoTarget shall be for the account of TopoTarget.

 

(e) All transfer, excise and similar Taxes, other than VAT, shall be paid by the
Party legally liable therefor.

 

(f) CuraGen shall retain all VAT records relevant to TopoTarget for a period of
ten (10) years following Effective Date and shall allow TopoTarget and their
agents access to and to take copies of the VAT records relevant to TopoTarget on
reasonable notice during normal business hours. TopoTarget and CuraGen shall
each co-operate to limit the other’s liability to all VAT, transfer and similar
Taxes.

 

ARTICLE VII.

 

[INTENTIONALLY OMITTED]

 

ARTICLE VIII.

 

REPRESENTATIONS AND WARRANTIES OF CURAGEN

 

CuraGen hereby represents and warrants to TopoTarget as follows as of the
Effective Date:

 

Section 8.1 Organization and Authority. CuraGen is validly existing and in good
standing under the laws of Delaware. Each of CuraGen and any of its Affiliates
party to any Transaction Documents have full power and authority to execute and
deliver this Agreement and any Transaction Documents to which it is a party and
to perform its obligations hereunder and thereunder.

 

19

--------------------------------------------------------------------------------


 

Section 8.2 Corporate Authority; Validity of Agreement; No Violation. The
execution and delivery of this Agreement and the other agreements contemplated
hereunder and the performance of CuraGen’s obligations hereunder and thereunder
have been duly and validly authorized by all necessary corporate action by
CuraGen, and no other corporate proceedings on the part of CuraGen are necessary
to authorize such execution, delivery and performance. This Agreement has been,
and the other agreements to be executed by CuraGen in connection with this
Agreement will be, duly and validly executed and delivered by CuraGen and
constitute or will constitute, as the case may be, the valid and binding
obligations of CuraGen enforceable against CuraGen in accordance with its or
their terms. Execution of this Agreement and the other agreements to be executed
by CuraGen in connection with this Agreement and consummation of the
transactions contemplated hereby and thereby will not (i) result in the
violation of or conflict with any of the terms and provisions of any of the
organizational or governing documents of CuraGen, (ii) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, modification, cancellation or
acceleration or loss of material benefits) under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, contract, agreement,
permit, license, lease, agreement or other obligation to which CuraGen is a
party or may be subject or (iii) violate any order, writ, injunction, decree,
statute, treaty, rule or regulation applicable to any CuraGen or the Transferred
Assets or the Licensed CuraGen Rights, except such violations, breaches or
defaults with respect to clauses (ii) and (iii) above which would not adversely
affect CuraGen’s ability to perform its obligations hereunder or TopoTarget’s
use of the Transferred Assets and Licensed CuraGen Rights.

 

Section 8.3 Government Approvals. Except as set forth on Schedule 8.3, no
authorization, consent, approval, license, exemption from or filing or
registration with any Governmental Authority under any applicable Legal
Requirements, is necessary for the execution and delivery by CuraGen of this
Agreement or any other agreement or instrument executed in connection herewith,
the consummation by CuraGen of the transactions contemplated hereby or thereby,
or the performance by CuraGen of its obligations under this Agreement and such
other agreements, except as relates solely to TopoTarget.

 

Section 8.4 Good Title; Absence of Encumbrances. CuraGen has good and valid
title to the Transferred Assets, all of which are free and clear of all
Encumbrances as of the Effective Date.

 

Section 8.5 Third Party Rights; Patents. Neither CuraGen nor any of its
Affiliates has received any notice, claim or assertion from any Third Party
(a) to the effect that the manufacture, use, sale, offer for sale or import of
Products infringes, or would infringe, the Patents or other intellectual
property rights of any Third Party; or (b) that questions the validity,
ownership or enforceability of any CuraGen Collaboration Technology or Joint
Collaboration Technology; and in each case, to CuraGen’s knowledge, there does
not exist any basis for any such notice, claim or assertion. The CuraGen
Collaboration Technology and Joint Collaboration Technology included in the
Transferred Assets, together with the Licensed CuraGen Rights, contain all
Patents and other intellectual property rights owned or Controlled by CuraGen or
any

 

20

--------------------------------------------------------------------------------


 

Affiliate relating to or necessary for the development, manufacture, use, or
sale of HDAC Inhibitors and Product. CuraGen and/or its Affiliates are the sole
owner of, or have the exclusive rights to, all of the CuraGen Collaboration
Technology and Licensed CuraGen Rights and (except for TopoTarget) the Joint
Collaboration Technology in existence as of the Effective Date, and have the
exclusive right to grant the licenses granted under this Agreement free and
clear of any Encumbrances. CuraGen has not entered into any licenses,
sublicenses, options or any other agreement or commitment with respect to any of
the CuraGen Collaboration Technology, Joint Collaboration Technology or Licensed
CuraGen Rights. To CuraGen’s knowledge and belief, none of the Inventions
claimed in the CuraGen Collaboration Technology, Joint Collaboration Technology
and the Licensed CuraGen Rights were obtained by CuraGen in violation of any
contractual or fiduciary obligation to which CuraGen, or any of its employees or
staff members are or were bound, or by the misappropriation of the trade secrets
of any Third Party; and CuraGen has not entered into any agreement with a Third
Party for a license or other rights to such Third Party’s Patents or other
intellectual property with respect to any HDAC Inhibitor or Product. To
CuraGen’s knowledge and belief, all of the data and information contained in the
Product Technical Information, the rights of which to use are included in the
Transferred Assets or the Licensed CuraGen Rights, are accurate and complete,
and to CuraGen’s knowledge and belief, CuraGen has not omitted therefrom any
material data or information in CuraGen’s possession or control. Neither CuraGen
nor any of its Affiliates has taken any action or failed to take any action in
connection with the License and Collaboration Agreement that has resulted in or
could result in the impairment of the validity, enforceability or ownership of
any of the CuraGen Collaboration Technology, Joint Collaboration Technology or
Licensed CuraGen Rights.

 

Section 8.6 Contracts. Schedule 2.1(h) sets forth a list of all Contracts in
existence as of the date hereof, full and complete written copies of which have
been made available to TopoTarget. Each of the Contracts is in full force and
effect, is valid and enforceable in accordance with its terms and, to the
knowledge of CuraGen, is not subject to any claims, charges, setoffs or
defenses. Neither CuraGen is, nor to CuraGen’s knowledge is any other person, in
default, nor has any event occurred which, with the giving of notice or the
passage of time or both, would constitute a default, under the License and
Collaboration Agreement or any of the Contracts.

 

Section 8.7 Litigation. Neither CuraGen nor any of its Affiliates has received
any notice of any claim, suit, investigation, arbitration or other legal
proceedings against CuraGen or any Affiliate of CuraGen (which claim, suit,
investigation, arbitration or other legal proceeding has not been conclusively
resolved as of the date of this Agreement) the adverse resolution of which could
reasonably be expected to adversely affect CuraGen’s ability to perform its
obligations hereunder or TopoTarget’s use of the Transferred Assets and Licensed
CuraGen Rights.

 

Section 8.8 SEC Reports; Financials. CuraGen has filed or otherwise transmitted
all SEC Documents required to be filed prior to the date hereof by it with the
SEC since January 1, 2006. As of their respective dates, or, if amended, as of
the date of the last such amendment prior to the date hereof, the SEC Documents
complied as to form, in all respects, with the requirements of the Exchange Act
and the applicable rules and regulations promulgated thereunder. None of the SEC
Documents so filed contained any untrue statement of a material

 

21

--------------------------------------------------------------------------------


 

fact or omitted to state any material fact required to be stated therein or
necessary in order make the statements therein, in the light of the
circumstances under which they were made, not misleading under the Exchange Act.
To the knowledge of the Company, none of the SEC Documents is the subject of
ongoing SEC review, investigation or enforcement action. The consolidated
financial statements (including any related notes thereto) of the Company
included in the SEC Documents fairly present in all material respects the
consolidated financial position of the Company and its subsidiaries, as of the
date thereof, and the consolidated statements of operations, cash flows and
changes in stockholders’ equity for the respective periods indicated and have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated therein or in the notes thereto).
On the Effective Date, after giving effect to the transactions contemplated
hereby, (i) the aggregate value of CuraGen’s assets will exceed its total
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) at a fair valuation and at fair saleable value; (ii) CuraGen will
have the ability to pay its total debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) as they become due in the
usual course of its business; and (iii) CuraGen will not have an unreasonably
small amount of capital with which to conduct its business.

 

Section 8.9 Clinical Product Inventory. All Products containing HDAC Inhibitors
described on Schedule 2.1(e) hereto has been and is, as of the Effective Date,
in good condition and properly stored and maintained, consistent with past
practice of CuraGen.

 

Section 8.10 Compliance with Laws. CuraGen and each of its Affiliates have
complied with all Legal Requirements applicable to their respective performance
under the License and Collaboration Agreement, the failure of which compliance
could reasonably be expected to adversely affect CuraGen’s ability to perform
its obligations hereunder or TopoTarget’s use of the Transferred Assets and
Licensed CuraGen Rights.

 

Section 8.11 Material Changes. Except as set forth on Schedule 8.11 hereto,
since December 31, 2007, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a material
adverse effect on the results of operations, assets, business or financial
condition of CuraGen, taken as a whole (“CuraGen Material Adverse Effect”),
(ii) CuraGen has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in CuraGen’s financial statements pursuant to GAAP or required to be
disclosed in filings made with the SEC, (iii) CuraGen has not altered its method
of accounting, (iv) CuraGen has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; (v) CuraGen has not issued any equity securities to any officer, director
or Affiliate, except pursuant to existing employee benefit plans; and
(vi) CuraGen has not had any disagreement with its independent auditors that
would require public disclosure.

 

Section 8.12 Compliance. CuraGen (i) is not in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by CuraGen under), nor has CuraGen
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is

 

22

--------------------------------------------------------------------------------


 

bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or
(iii) is not and has not been in violation of any statute, rule or regulation of
any governmental authority, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a CuraGen Material Adverse
Effect.

 

Section 8.13 Brokers and Finders. Except for the investment banking firm of The
Goldman Sachs Group, Inc., CuraGen has not employed any broker, finder,
consultant or intermediary in connection with the transactions contemplated by
this Agreement who would be entitled to a broker’s, finder’s or similar fee or
commission from TopoTarget in connection therewith or upon the consummation
thereof. All expenses, fees and commissions due to The Goldman Sachs Group, Inc.
in connection with the transactions contemplated herein shall be paid by
CuraGen.

 

Section 8.14 Disclaimer of CuraGen. EXCEPT AS SET FORTH IN THIS ARTICLE VIII OR
ANY TRANSACTION DOCUMENT, NONE OF CURAGEN, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKES OR HAS MADE
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN
RESPECT OF THE TRANSFERRED ASSETS OR THE LICENSED CURAGEN RIGHTS OR OTHERWISE,
INCLUDING WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

ARTICLE IX.

 

REPRESENTATIONS AND WARRANTIES OF TOPOTARGET

 

Buyer hereby represents and warrants to CuraGen as follows:

 

Section 9.1 Organization and Authority of TopoTarget. TopoTarget is validly
existing under the laws of Denmark. TopoTarget and any of its Affiliates party
to any Transaction Document have full corporate power and authority to execute
and deliver this Agreement and any Transaction Documents to which it is a party
and to perform its obligations hereunder and thereunder.

 

Section 9.2 Corporate Authority; Validity of Agreement; No Violation. Except for
the preparation of appraisal valuation reports required under Danish law, the
execution and delivery of this Agreement and the other agreements contemplated
hereunder and the performance of TopoTarget’s obligations hereunder and
thereunder have been duly and validly authorized by all necessary corporate
action by TopoTarget, and no other corporate proceedings on the part of
TopoTarget are necessary to authorize such execution, delivery and performance.
This Agreement has been, and the other agreements to be executed by TopoTarget
in connection with this Agreement will be, duly and validly executed and
delivered by TopoTarget and constitute or will constitute, as the case may be,
the valid and binding obligations of TopoTarget enforceable against TopoTarget
in accordance with its or their terms. Execution of this Agreement and the other
agreements to be executed by TopoTarget in connection with this Agreement and
consummation of the transactions contemplated hereby and

 

23

--------------------------------------------------------------------------------


 

thereby will not (i) result in the violation of or conflict with any of the
terms and provisions of any of the organizational or governing documents of
TopoTarget, (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, modification, cancellation or acceleration or loss of
material benefits) under, any of the terms, conditions or provisions of any
note, bond, mortgage, indenture, contract, agreement, permit, license, lease,
agreement or other obligation to which TopoTarget is a party or may be subject
or (iii) violate any order, writ, injunction, decree, statute, treaty, rule or
regulation applicable to TopoTarget, except such violations, breaches or
defaults with respect to clauses (ii) and (iii) above which would not adversely
affect TopoTarget’s ability to perform its obligations hereunder.

 

Section 9.3 Governmental Approvals. Except as set forth on Schedule 9.3, no
authorization, consent, approval, license, exemption from, or filing or
registration with any Governmental Authority under any applicable Legal
Requirements, is necessary for, or in connection with, the purchase of the
Transferred Assets, the execution and delivery by TopoTarget of this Agreement
and any other agreement or instrument executed in connection herewith, the
consummation by TopoTarget of the transactions contemplated hereby and thereby,
or the performance by TopoTarget of its obligations under this Agreement and
such other agreements, except as relates solely to CuraGen.

 

Section 9.4 Purchase Price. TopoTarget has available all of the funds described
in Section 3.4(a)(i) above as of the Effective Date that are necessary to
consummate the transactions and to perform its obligations under this Agreement
on the date that TopoTarget becomes obligated to pay such amount.

 

Section 9.5 Issuance of the TopoTarget Shares. The TopoTarget Shares are duly
authorized and, when issued and delivered to CuraGen in accordance with the
terms and conditions of this Agreement, will be duly and validly issued, fully
paid, free and clear of all Encumbrances.

 

Section 9.6 Capitalization. The capitalization of TopoTarget is as described in
TopoTarget’s most recent publicly filed periodic report as updated by any
current report filed with the Nasdaq OMX Nordic Exchange Copenhagen thereafter.
TopoTarget has not issued any capital stock since such filings other than
pursuant to the exercise of employee stock options/warrants under TopoTarget’s
stock option/warrant plans, pursuant to the conversion or exercise of any
outstanding securities of TopoTarget which would entitle the holder thereof to
acquire at any time TopoTarget Shares, including without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, TopoTarget Shares (“Common Stock Equivalents”) and pursuant
to publicly-disclosed equity financings. Except as a result of the purchase and
sale of TopoTarget Shares or as described in the Public Reports (defined below),
there are no outstanding options, warrants, script rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any TopoTarget Shares, or contracts, commitments,
understandings or arrangements by which TopoTarget is or may become bound to
issue additional TopoTarget Shares, or securities or rights convertible or
exchangeable into TopoTarget Shares. The issue and delivery of TopoTarget Shares
to CuraGen

 

24

--------------------------------------------------------------------------------

 

 

 

as part of the Purchase Price will not obligate TopoTarget to issue TopoTarget
Shares or other securities to any Person (other than CuraGen) and will not
result in a right of any holder of TopoTarget securities to adjust the exercise,
conversion, exchange or reset price under such securities.

 

Section 9.7 Public Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Danish Annual Accounts Act for the
three years preceding the date hereof (or such shorter period as TopoTarget was
required by law to file such material) (the foregoing materials, including the
financial statements and footnotes thereto, exhibits thereto and incorporated by
reference therein, being collectively referred to herein as the “Public
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such Public Reports prior to the expiration of any such
extension. As of their respective dates, the Public Reports complied in all
material respects with the requirements of the Danish Annual Accounts Act, and
none of the Public Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the Public Reports comply in all material
respects with applicable accounting requirements and rules and regulations with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with International Financial Reporting
Standards applied on a consistent basis during the periods involved, except as
may be otherwise specified in such financial statements or the footnotes
thereto, and fairly present in all material respects the financial position of
TopoTarget as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments.

 

Section 9.8 Material Changes. Except as set forth on Schedule 9.8 hereto, since
December 31, 2007, (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a material adverse
effect on the results of operations, assets, business or financial condition of
TopoTarget, taken as a whole (“TopoTarget Material Adverse Effect”),
(ii) TopoTarget has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in TopoTarget’s financial statements pursuant to International
Financial Reporting Standards or required to be disclosed in filings made with
Nasdaq OMX Nordic Exchange Copenhagen, (iii) TopoTarget has not altered its
method of accounting, (iv) TopoTarget has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock; (v) TopoTarget has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing TopoTarget stock
option/warrant plans; and (vi) TopoTarget has not had any disagreement with its
independent auditors that would require public disclosure.

 

Section 9.9 Compliance. TopoTarget (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by TopoTarget under), nor has
TopoTarget received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is

 

25

--------------------------------------------------------------------------------


 

bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, or
(iii) is not and has not been in violation of any statute, rule or regulation of
any governmental authority, except in the case of clauses (i), (ii) and (iii) as
would not have or reasonably be expected to result in a TopoTarget Material
Adverse Effect.

 

Section 9.10 Brokers and Finders. Except for the investment banking firm of JP
Morgan Chase & Co., TopoTarget has not employed any broker, finder, consultant
or intermediary in connection with the transactions contemplated by this
Agreement who would be entitled to a broker’s, finder’s or similar fee or
commission from CuraGen in connection therewith or upon the consummation
thereof. All expenses, fees and commissions due to JP Morgan Chase & Co. in
connection with the transactions contemplated herein shall be paid by
TopoTarget.

 

Section 9.11 No Other Warranties. EXCEPT AS SET FORTH IN THIS ARTICLE IX OR ANY
TRANSACTION DOCUMENT, NONE OF TOPOTARGET, ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR REPRESENTATIVES MAKES OR HAS MADE
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY.

 

ARTICLE X.

 

COVENANTS

 

Section 10.1 Additions to Product Technical Information. The Parties acknowledge
that in connection with the prosecution of regulatory approval of HDAC
Inhibitors and/or Products from the FDA or similar bodies or the compliance with
legal and regulatory requirements to which HDAC Inhibitors and/or Products may
be subject before or after receipt of such regulatory approval, TopoTarget may
identify, or may request CuraGen to identify, particular documents, reports,
files and records (whether in paper, electronically-stored, magnetic media, film
or microfilm or other tangible form) containing biological, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
clinical, safety, manufacturing and quality control data, information or
Know-How relating to the development or manufacturing of HDAC Inhibitors and/or
Products constituting or pertaining to correspondence or communications with the
FDA or any other Regulatory Authority (including, but not limited to, minutes or
summaries of any correspondence or communications with the FDA or any other
Regulatory Authority), and applications for regulatory approval of any Product,
which documents, reports, files and records are reasonably required to be
accessible to TopoTarget in connection with such prosecution of regulatory
approval or compliance with such legal or Regulatory Authority. At any time
after the Effective Date, at TopoTarget’s request as part of the services to be
provided pursuant to the Transition Services Agreement, CuraGen agrees to take
all reasonable steps to identify any such documents, reports, files and records
and to furnish a copy thereof to TopoTarget. The Parties acknowledge that in
certain cases such documents, reports, files and records may be required by
Regulatory Authorities to be accessible within specific and inflexible
deadlines, and in such cases CuraGen shall take all reasonable steps to furnish
such documents, reports, files and records so as to enable TopoTarget to meet
such deadlines.

 

26

--------------------------------------------------------------------------------


 

Section 10.2 Consents; Filings. Upon the terms and subject to the conditions
hereof, each of the Parties hereto shall, and shall cause their respective
Affiliates to, use all reasonable efforts, to obtain from the requisite
Governmental Authorities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made in connection with the
authorization, execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement.

 

Section 10.3 Efforts of the Parties. Each of CuraGen and TopoTarget shall, and
shall cause their respective Affiliates to do, or cause to be done, all things
necessary to consummate the transactions contemplated hereby and by the
Transaction Documents (save as otherwise provided herein).

 

Section 10.4 Further Assurances. CuraGen, on one hand, and TopoTarget, on the
other hand, agree that subsequent to the Effective Date, at the request of the
other Party, they will execute and deliver, or cause to be delivered, to the
other Party, such further instruments and take such other action as may be
reasonably necessary to carry out the transactions contemplated by this
Agreement.

 

Section 10.5 Data; Books; Records. For a period of seven (7) years after the
Effective Date, (a) TopoTarget and their Affiliates agree to retain and make
available all books and records received from CuraGen and their respective
Affiliates after the Effective Date for inspection and copying by CuraGen or
their agents at CuraGen’s expense, upon reasonable request and upon reasonable
notice; provided, that such books and records shall be made available only to
the extent such availability is required for CuraGen or its Affiliates to comply
with a Legal Requirement, this Agreement, the Transaction Documents or to enable
CuraGen or its Affiliates to defend against, respond to, or otherwise
participate in any Third Party litigation, investigation, audit, process,
subpoena or other proceeding related to HDAC Inhibitors or to enforce its rights
hereunder or under any Transaction Document, and (b) no such books and records
shall be destroyed by TopoTarget without first advising CuraGen in writing and
giving CuraGen a reasonable opportunity to obtain possession thereof. In
addition, to the extent they are obligated by Legal Requirement to do so,
CuraGen and/or its Affiliates shall have the right to retain books and records
for legal, regulatory, tax or accounting purposes, so long as CuraGen and/or its
Affiliates provide at least one copy of such books and records to TopoTarget.

 

Section 10.6 Confidentiality. Except as expressly provided in this Agreement or
in any Transaction Document, CuraGen agrees with TopoTarget, and TopoTarget
agrees with CuraGen, and CuraGen and TopoTarget undertake to cause their
respective Affiliates, to keep confidential at all times after the date of this
Agreement, and not directly or indirectly reveal, disclose or use for its own or
any purpose not contemplated by this Agreement, any Confidential Information of
the other Party delivered, received or obtained as a result of entering into or
performing, or supplied by or on behalf of a Party in the negotiations leading
to, the License and Collaboration Agreement or this Agreement and which relates
to: (i) the negotiations relating to this Agreement; (ii) the subject matter or
provisions of this Agreement or the License and Collaboration Agreement; or
(iii) the matters disclosed pursuant to this Agreement. The

 

27

--------------------------------------------------------------------------------


 

Transferred Assets shall be deemed Confidential Information of TopoTarget,
whether or not marked as confidential. Notwithstanding anything to the contrary
contained herein, CuraGen covenants and agrees that it and its Affiliates, their
successors and any of their agents shall not use for any purpose any
Confidential Information, or material of a technical, medical or scientific
nature, exclusively relating to HDAC Inhibitors, including any Product Technical
Information exclusively relating to HDAC Inhibitors, or any Confidential
Information comprised within the Licensed CuraGen Rights for any purpose within
the Field, in each case whether or not received from TopoTarget or any of their
Affiliates or developed by CuraGen or any of their Affiliates, which is not
otherwise publicly available at the Effective Date or becomes thereafter
publicly available pursuant to actions of TopoTarget or its Affiliates as
contemplated by this Section 10.6.

 

The prohibitions in this Section 10.6 do not apply if: (i) the Confidential
Information was in the public domain before it was furnished to the relevant
Party or, after it was furnished to that Party, entered the public domain
otherwise than as a result of (A) a breach by that Party of this Section 10.6 or
any written confidentiality agreement to which any of CuraGen or TopoTarget is a
party or (B) a disclosure by the receiving Party in violation of a
confidentiality obligation; (ii) information was received by the receiving Party
on a non-confidential basis from a Third Party who, as far as the receiving
Party is aware, is not prohibited from disclosing such information to the
receiving Party by a legal, contractual or fiduciary obligation to the
disclosing Party; (iii) the information was independently developed by CuraGen,
TopoTarget or any of their Affiliates, as applicable, after the Effective Date
without reliance on the information disclosed by the disclosing Party; or
(iv) disclosure is necessary in order to comply with applicable legislation,
regulatory requirements, legal process, stock exchange rules or to obtain tax or
other clearances or consents from a taxation authority, provided that any such
information disclosable pursuant to this Section 10.6(b)(iv) shall be disclosed
only to the extent required by applicable Legal Requirement or regulatory
requirements and (unless such consultation is prohibited by applicable Legal
Requirement or regulatory requirements or is not reasonably practicable) only
after consultation with TopoTarget or CuraGen (as the case may be).

 

Section 10.7 Noncompetition Covenant.

 

(a) Subject to the terms and conditions of this Section 10.7, during the Period
commencing on the Effective Date and ending on the [**] anniversary of the
Effective Date (the “Restricted Period”), CuraGen hereby agrees, on behalf of
itself and its Affiliates, that none of CuraGen or its Affiliates shall, or
shall enable a Third Party, to directly or indirectly, whether through license
or otherwise, develop, market, sell, detail, promote, co-promote or distribute
any pharmaceutical product containing an HDAC Inhibitor as an active ingredient
(“Competing Product”) anywhere in the world.

 

(b) The restrictions set forth in Section 10.7(a) above shall not apply to the
development or commercialization of a Competing Product owned or controlled by
any Person (an “Acquiror”) who directly or indirectly acquires a majority of the
outstanding common stock of CuraGen or any Affiliate of such Acquiror; provided
that (i) such Acquiror or any Affiliate of such Acquiror was not an Affiliate of
CuraGen prior to the Effective Date, (ii) such Competing Product was in
existence immediately prior to the time that such Third Party (or its Affiliate)
became an Acquiror and (iii) in all cases neither such Acquiror nor any
Affiliate uses any CuraGen Collaboration Technology, Joint Collaboration
Technology or Licensed CuraGen Rights in connection with such Competing Product.

 

28

--------------------------------------------------------------------------------


 

(c) Notwithstanding the provisions of this Section 10.7(a), none of CuraGen or
any Affiliate shall be deemed to be in violation of Section 10.7(a) or to have
enabled, directly or indirectly, a Third Party to market, sell, detail, promote
or distribute a Competing Product by virtue of an acquisition and subsequent
divestiture of a Competing Product that was acquired in connection with the
acquisition of other rights or interests in an entity (for purposes other than
the acquisition of the Competing Product as the primary purpose), provided that
such divestiture (i) is completed within 365 days of the initial acquisition of
such rights or interests, (ii) such divestiture occurs by either (x) an outright
sale of all such Competing Product rights to a Third Party or (y) an out-license
(exclusive as to CuraGen and its Affiliates) to a Third Party of all such rights
to develop and commercialize such Competing Product and (iii) after such
divestiture none of CuraGen or its Affiliates exercises or has the ability to
exercise any role or to influence in any manner the development or
commercialization of such Competing Product that has been divested during the
Restricted Period.

 

(d) If CuraGen breaches any of the provisions of Sections 10.7, TopoTarget shall
have the following rights and remedies, each of which shall be independent of
the others and severally enforceable, and each of which is in addition to, and
not in lieu of, any other rights and remedies available to TopoTarget at law or
in equity, the right and remedy to have this Section 10.7 specifically enforced
by any court of competent jurisdiction, it being agreed that any breach of this
Section 10.7 would cause irreparable injury to TopoTarget and that money damages
would not provide an adequate remedy to TopoTarget.

 

(e) Each Party acknowledges and agrees that provisions of this Section 10.7 are
reasonable in temporal scope and in other respects. If any court determines that
any of the provisions of this Section 10.7, or any part thereof, is invalid or
unenforceable, the remainder of the provisions of this Section 10.7 shall not
thereby be affected and shall be given full force and effect, without regard to
the invalid portions. If any court determines that any of the provisions of this
Section 10.7, or any part thereof, is unenforceable because of the duration or
geographic scope of such provision, such court shall have the power to reduce
the duration or scope, as the case may be, of such provision, and, in its
reduced form, such provision shall then be enforceable.

 

Section 10.8 Mutual Release.

 

In consideration of the mutual promises contained herein, each Party, for itself
and for each of its Affiliates, hereby generally, irrevocably, unconditionally
and completely releases and forever discharges the other Party, such other
Party’s Affiliates, and its and their officers, directors, stockholders, agents,
employees, heirs, administrators, executors, predecessors, successors and
assigns (hereinafter, the “Released Parties”) from, and hereby irrevocably,
unconditionally and completely waives and relinquishes, each of such Party’s
Released Claims. The Parties acknowledge they are aware that they may hereafter
discover facts in addition to or different from those now known or believed to
be true with respect to the subject matter of this release, but that it is their
intention to hereby fully, finally and forever settle and release all such
claims, disputes and differences, known or unknown, suspected or unsuspected,
that now exist or heretofore have existed between the Parties and that in
furtherance of such intention, this release

 

29

--------------------------------------------------------------------------------


 

shall remain in effect as a full and complete release notwithstanding the
discovery or existence of any such additional or different facts. The term
“Released Claims,” when used herein with respect to a Party, shall mean and
include each and every claim, charge, complaint, demand, action, cause of
action, suit, right, debt, sum of money, cost, reckoning, covenant, contract,
agreement, promise, doing, omission, damage, execution, obligation, liability
and expense (including attorneys’ fees and costs), of every kind and nature,
whether at law or in equity, that such Party may have had in the past, may now
have or may have in the future against the Released Parties, and which has
arisen or arises directly or indirectly out of, or relates directly or
indirectly to, any circumstance, agreement, activity, action, omission, event or
matter occurring or existing on or prior to the Effective Date to the extent
such claim relates to or arises under the License and Collaboration Agreement;
provided, however, that the Released Claims shall exclude: (1) any and all
rights to seek and obtain indemnification for any breach of any representation,
warranty, covenant or agreement under this Agreement (or, as provided herein,
under the License and Collaboration Agreement); and (2) any and all rights to
seek and obtain enforcement of, or a remedy arising out of the breach of, any
obligation provided for in this Agreement.

 

ARTICLE XI.

 

CERTAIN ADDITIONAL AGREEMENTS

 

Section 11.1 Costs and Expenses. Except as otherwise expressly provided herein,
the parties shall bear their own respective expenses (including, but not limited
to, all compensation and expenses of counsel, financial advisors, consultants
and independent accountants) incurred in connection with the preparation and
execution of this Agreement and consummation of the transactions contemplated
hereby.

 

Section 11.2 Notification of Certain Matters. CuraGen shall give prompt notice
to TopoTarget of any of the following of which it becomes aware: (i) any notice
of, or other communication relating to, a default or event that, with notice or
lapse of time or both, would become a default under any Contract; and (ii) any
notice or other communication from any Third Party alleging that the consent of
such Third Party is or may be required in connection with the transactions
contemplated by this Agreement.

 

ARTICLE XII.

 

SURVIVAL AND INDEMNIFICATION

 

Section 12.1 Survival.

 

(a) Subject to applicable Legal Requirements, the covenants and representations
and warranties in this Agreement shall survive until the second anniversary of
the Effective Date; provided that the representations and warranties set forth
in Sections 8.1, 8.2, 8.4, 8.7, 8.8 (last sentence), 8.13, 9.1, 9.2, 9.3, 9.5,
9.6, 9.7 (last sentence), 9.8 and 9.10 shall survive indefinitely.

 

30

--------------------------------------------------------------------------------


 

Section 12.2 Indemnification.

 

(a) From and after the Effective Date and subject to the provisions of this
Article XII, CuraGen agrees to indemnify and hold harmless TopoTarget and its
Affiliates and each of their respective officers, directors, employees, agents,
successors and assigns against and in respect of any and all losses, claims,
damages (including special and consequential damages, including lost profits)
(“Losses”), resulting or arising from or otherwise relating to any Retained
Liability, any breaches by CuraGen of any representations, warranties, covenants
or other agreements contained in this Agreement or in any Transaction Document.

 

(b) From and after the Effective Date and subject to the provisions of this
Article XII, TopoTarget agrees to indemnify and hold harmless CuraGen and its
Affiliates and each of their respective officers, directors, employees, agents,
successors and assigns against and in respect of any and all Losses resulting or
arising from or otherwise relating to any Assumed Liability or to any breaches
of TopoTarget’ representations, warranties, covenants or other agreements
contained herein or in any Transaction Document.

 

Section 12.3 Limitations. CuraGen shall not have liability under
Section 12.2(a) with respect to any breach of any of its representations and
warranties under this Agreement: (i) for any individual item (or series of
related items) where the Loss relating thereto is less than $10,000 (Ten
Thousand United States Dollars) and (ii) in respect of each individual item (or
series of related items) where the Loss relating thereto is equal to or greater
than $10,000 (Ten Thousand United States Dollars), unless and until the
aggregate amount of such Losses exceeds $500,000 (Five Hundred Thousand United
States Dollars) in the aggregate, in which case CuraGen shall be liable for the
entire amount of the Losses described in this clause (ii) in excess of $500,000
(Five Hundred Thousand United States Dollars). CuraGen’s maximum liability for
all Losses under Section 12.2 solely with respect to any breaches of
representations and warranties shall not exceed $6.5 million (Six Million Five
Hundred Thousand United States Dollars). Notwithstanding the foregoing, the
limitations set forth in this Section 12.3 shall not apply to indemnification
obligations with respect to (x) breaches of the warranties set forth in Sections
8.1, 8.2, 8.4, 8.8 (final sentence) and 8.11 hereof, (y) willful or knowing
breaches of any representations, warranties or covenants of CuraGen or (z) any
fraud or deliberate misrepresentation of CuraGen or any gross negligence or
willful misconduct of CuraGen.

 

Section 12.4 Method of Asserting Claims.

 

(a) A Party seeking indemnification pursuant to Section 12.2 (an “Indemnified
Party”) shall give prompt notice to the Party from whom such indemnification is
sought (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any action, suit or proceeding, in respect of which indemnity
may be sought hereunder and will give the Indemnifying Party such information
with respect thereto as the Indemnifying Party may reasonably request, but
failure to give such notice shall relieve the Indemnifying Party of any
liability hereunder only to the extent that the Indemnifying Party has suffered
actual prejudice thereby. The Indemnifying Party shall have the right,
exercisable by written notice to the Indemnified Party within thirty (30) days
(unless a shorter period is required by the circumstances) of receipt of notice
from the Indemnified Party of the commencement of or

 

31

--------------------------------------------------------------------------------


 

assertion of any claim or action, suit or proceeding by a Third Party in respect
of which indemnity may be sought hereunder (a “Third Party Claim”), to assume
and control the defense of such Third Party Claim which involves (and continues
to involve) solely monetary damages; provided, that the Indemnifying Party
expressly agrees in such notice that, as between the Indemnifying Party and the
Indemnified Party, the Indemnifying Party shall be solely obligated to satisfy
and discharge the Third Party Claim (all of the foregoing, the “Litigation
Conditions”). For the purpose of the foregoing, the Indemnified Party shall
promptly provide the Indemnifying Party with all supporting evidence of the
Third Party Claim available to the Indemnified Party as well as any arguments
identified by the Indemnified Party to oppose such Third Party Claim and comply
with all reasonable requests for information from the Indemnifying Party so as
to allow the Indemnifying Party to make to the extent possible an informed
judgment as to its potential liability under this Article XII.

 

(b) In the event the Indemnifying Party assumes the defense in respect of any
Third Party Claim (subject to the Litigation Condition), the Indemnifying Party
shall conduct the defense of each Third Party Claim diligently and in good faith
using all reasonable means and defenses available to it (and the Indemnified
Party shall relinquish the conduct of the defense of the Third Party Claim). The
Indemnified Party shall have the right, if it so notifies the Indemnifying
Party, to be consulted in such defense of the Third Party Claim and to
participate at its own expense and with counsel of its choice. In such event,
the Indemnifying Party shall afford the Indemnified Party and its counsel the
opportunity to comment and the right to object (which comments shall be taken
into account to the extent reasonable and such right to object shall not be
unreasonably exercised) with respect to the conduct of the defense of such Third
Party Claim.

 

(c) In the event the Indemnifying Party does not assume the defense in respect
of the Third Party Claim, the Indemnified Party shall conduct the defense of
each Third Party Claim diligently and in good faith using all reasonable means
and defenses available to it, and the Indemnifying Party shall promptly
reimburse the Indemnified Party for its reasonable attorneys’ fees. The
Indemnifying Party shall have the right, if it so notifies the Indemnified
Party, to be consulted in such defense of the Third Party Claim and to
participate at its own expense and with counsel of its choice. In such event,
the Indemnified Party shall afford the Indemnifying Party and its counsel the
opportunity to comment with respect to the conduct of the defense of such Third
Party Claim.

 

(d) The Party conducting the defense of the Third Party Claim shall keep the
other Party fully informed of the progress of any Third Party Claim and its
defense, and shall with reasonable promptness provide such Party with copies all
material notices, written communications and filings (including court papers)
made by or on behalf of any of the parties to the underlying claim.

 

(e) From and after the delivery of a notice of a Third Party Claim under
Section 12.4(a), at the reasonable request of the Indemnifying Party, the
Indemnified Party shall grant the Indemnifying Party and its representatives all
reasonable access to the books, records and properties of the Indemnified Party
to the extent reasonably related to the matters to which the Third Party Claim
relates. The Indemnifying Party will not, and shall require that its
representatives do not, use (except in connection with such Third Party Claim)
or disclose to any

 

32

--------------------------------------------------------------------------------


 

Third Party other than the Indemnifying Party’s representatives (except as may
be required by applicable Legal Requirements and legal process) any information
obtained pursuant to this Section which is designated confidential by the
Indemnified Party. All such access shall be granted during normal business hours
and shall be granted under conditions which will not interfere with the business
and operations of the Indemnified Party.

 

(f) The Indemnifying Party, if it shall have assumed the defense of any Third
Party Claim as provided in this Agreement, may consent to a settlement of, or
the entry of any judgment arising from, any such Third Party Claim without the
prior written consent of the Indemnified Party so long as such settlement or
judgment does not commit the Indemnified Party to take, or to forbear to take,
any action. The Indemnified Party shall have the sole and exclusive right to
settle any Third Party Claim, on such terms and conditions as it deems
reasonably appropriate, to the extent that such Third Party Claim involves
equitable or other non-monetary relief and such settlement does not involve the
payment by the Indemnifying Party of monies to the Indemnified Party or a Third
Party.

 

(g) Whether or not the Indemnifying Party chooses to defend any claim involving
a Third Party, all the parties hereto shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
and attend such conferences, discovery proceedings, hearings, trials and
appeals, as may be reasonably requested in connection therewith.

 

(h) The Indemnified Party shall take all reasonable steps to avoid or mitigate
any Losses in respect of which it might be entitled to indemnification (other
than seeking recovery under insurance policies with Third Parties) which would
reduce the Loss recoverable by the Indemnified Party from the Indemnifying Party
under this Article XII.

 

(i) No claim of the Indemnified Party or any of its Affiliates under this
Agreement or the Transaction Documents may be indemnified more than once in
respect of the same Loss suffered.

 

ARTICLE XIII.

 

MISCELLANEOUS

 

Section 13.1 Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) by
personal delivery, (ii) upon transmission by facsimile machine if a confirmation
sheet is emitted from such machine or (iii) upon delivery by an internationally
recognized overnight courier service, each to the other Party at the following
address (or at such other address as shall be given in writing by any Party to
the other in accordance with this Section 13.1):

 

 

(a)

If to CuraGen:

 

322 East Main Street

Branford, Connecticut 06405

United States of America

Attention:

Facsimile No.: +1.203.483.2552

 

33

--------------------------------------------------------------------------------


 

With a copy to:

 

WilmerHale

399 Park Avenue

New York, New York 10022

United States of America

Attention: Steven D. Singer, Esq.

Facsimile No.: +1.212.230.8888

 

 

(b)

If to TopoTarget:

 

Symbion Science Park

Fruebjergvej 3, 2100

Copenhagen

Denmark

Attention: Chief Executive Officer

Facsimile No.: +45.39.179.492

 

With a copy to:

 

David E. Schulman, Esq.

Dechert LLP

1775 I Street, N.W.

Washington, D.C. 20006-2401

United States of America

Facsimile No.: +1.202.261.3333

 

Section 13.2 Conflict; Construction of Documents. In the event of any conflict
between the provisions of this Agreement and the provisions or any other
agreements delivered hereunder, the provisions of this Agreement shall prevail.

 

Section 13.3 Assignability; Successors and Assigns. Neither this Agreement nor
any Transaction Document nor any of the rights or obligations of the parties
hereunder or thereunder may be assigned by any Party without the prior written
consent of the other Party to this Agreement. Notwithstanding the foregoing,
TopoTarget, may, without such consent, assign any or all of its rights and
obligations under this Agreement or any Transaction Document (a) to any one or
more of its Affiliates (provided TopoTarget remains responsible in full for the
Purchase Price hereunder); (b) in connection with the transfer or sale of all or
substantially all of its assets or stock, or in the event of the merger or
consolidation or similar transaction; (c) in the event of the sale or transfer
by TopoTarget to any Third Party as part of the sale of substantially all of
their rights to HDAC Inhibitors and Products. In the event of any such
assignment permitted by the foregoing, the assigning Party shall remain liable
to CuraGen with respect to the obligations so assigned. It is further understood
that in the event of any assignment of the Patent rights included within the
Licensed CuraGen Rights, CuraGen shall require the assignee to acknowledge and
agree in writing that such Patent rights are subject to the license and other

 

34

--------------------------------------------------------------------------------


 

rights granted to TopoTarget hereunder. Any attempted assignment or delegation
in contravention hereof shall be null and void. Subject to the foregoing, this
Agreement and any Transaction Documents and all rights and powers granted and
obligations created hereby will bind and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

Section 13.4 Specific Performance. Each of the parties hereto acknowledges and
agrees that the other Party would be damaged irreparably in the event that
Sections 2, 3.1, 3.4, 10.6, 10.7, 10.8, 12 of this Agreement are not performed
in accordance with their specific terms or otherwise breached. Accordingly, each
of the parties agrees that the other Party shall be entitled to an injunction or
injunctions to prevent breaches of such provisions and to enforce specifically
such provisions in any action instituted in any court or tribunal having
jurisdiction over the parties and the matter in addition to any other remedy to
which it might be entitled, at law or equity.

 

Section 13.5 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to its
choice of law rules. With respect to any suit, action or proceeding arising out
of or relating to this Agreement (each, a “Proceeding”), each Party hereto
irrevocably (i) agrees and consents to submit to the non-exclusive jurisdiction
of the United States District Court for the Southern District of New York,
United States of America, and (ii) waives, and agrees not to assert by way of
motion, defense, or otherwise, in any such Proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Proceeding
is brought in an inconvenient forum, that the venue of the Proceeding is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.
Notwithstanding the immediately preceding sentence, either Party may seek
injunctive or similar equitable relief as to any matter arising out of or
relating to this Agreement in any court of competent jurisdiction.

 

Section 13.6 Headings. The headings preceding the text of the Articles, Sections
and subsections hereof are inserted solely for convenience of reference, and
shall not constitute a part of this Agreement, nor shall they affect its
meaning, construction or effect. All words used in this Agreement will be
construed to be of such gender or number as the context may require.

 

Section 13.7 Amendment and Waiver. The parties may by mutual agreement amend
this Agreement in any respect, and any Party, as to such Party, may (a) extend
the time for the performance of any of the obligations of any other Party; and
(b) waive (i) any inaccuracies in representations and warranties by any other
Party, (ii) compliance by any other Party with any of the agreements contained
herein and performance of any obligations by such other Party and (iii) the
fulfillment of any condition that is precedent to the performance by such Party
of any of its obligations under this Agreement. To be effective, any such
amendment or waiver must be in writing and be signed by the Party against whom
enforcement of the same is sought.

 

Section 13.8 Entire Agreement. This Agreement and the Transaction Documents
shall constitute the entire understanding and agreement among the parties hereto
in

 

35

--------------------------------------------------------------------------------

 

 

 

relation to the subject matter of this Agreement and shall together supersede
all previous agreements among the parties in relation to the same subject
matter. It is further agreed that none of the parties has entered into this
Agreement in reliance upon any warranty or undertaking of the other Party which
is not expressly set out or referred to in this Agreement.

 

Section 13.9 Publicity. A copy of any public announcement or similar publicity
released in connection with the announcement of this Agreement and the
transactions contemplated herein shall be provided by the disclosing Party to
the non-disclosing Party, to the extent practicable, prior to the dissemination
of such announcement or publicity, and the parties shall coordinate with one
another regarding the timing, form and content of such disclosure.

 

Section 13.10 Counterparts. This Agreement and any amendments hereto may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together will constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

 

Section 13.11 No Third Party Beneficiary Rights. This Agreement is not intended
to and shall not be construed to give any Person or entity other than the
parties signatory hereto any interest or rights (including any Third Party
beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.

 

Section 13.12 Severability. Each of the agreements, undertakings, covenants,
warranties, indemnities and other obligations of the parties entered pursuant to
this Agreement are considered reasonable by the parties hereto. If any provision
of this Agreement or an Transaction Document or any part thereof is held void or
unenforceable or in conflict with the Legal Requirements of any relevant
jurisdiction, the parties hereto shall negotiate in good faith to modify this
Agreement or Transaction Document, as applicable, so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

[Remainder of Page Intentionally Left Blank]

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this on the day and year first above written.

 

 

 

 

 

CURAGEN CORPORATION

 

 

 

 

 

By:

/s/ Timothy M. Shannon

 

Name:

Timothy M. Shannon

 

Title:

President and CEO

 

 

 

 

 

TOPOTARGET A/S

 

 

 

 

 

 

By:

/s/ Peter Buhl

 

/s/ Hakan Astrom

 

Name:

Peter Buhl

 

Hakan Astrom

 

Title:

CEO

 

Chairman

 

 

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

 

 

 

Schedule 2.1(d)

 

Authorizations

 

 

 

Schedule 2.1(e)

 

Products

 

 

 

Schedule 2.1(h)

 

Contracts

 

 

 

Schedule 3.3(a)

 

Approved Prepaid Expenses

 

 

 

Schedule 3.3(c)

 

Approved Open Payables

 

 

 

Schedule 3.5

 

Allocation

 

 

 

Schedule 5.1(b)(i)

 

Product Technical Information

 

 

 

Schedule 8.3

 

Required Government Approvals

 

 

 

Schedule 8.11

 

Material Changes

 

 

 

Schedule 9.3

 

Required Government Approvals

 

 

 

Schedule 9.8

 

Material Changes

 

 

 

Exhibit A

 

Transition Services Agreement

 

 

 

Exhibit B

 

Assignment of Patents

 

 

 

Exhibit C

 

Sample Release of HDAC Inhibitor or Product for Clinical Use

 

--------------------------------------------------------------------------------


 

Schedule 2.1(d)

 

Authorizations

 

All Authorizations managed by CuraGen have been managed fully electronically;
those electronic files shall be included on a DVD with closing deliverables. The
organizational stucture, index and navigation instructions for the DVD are as
noted below.

 

Table of Contents:

 

 

 

 

1

Authorizations.

1

 

 

 

1.1

Authorities Included.

1

 

 

 

1.2

Navigation of DVD

1

 

 

 

1.3

Index of DVD

2

 

--------------------------------------------------------------------------------


 

Schedule 2.1(e)

 

Products

 

Study/Protocol Number

 

CTM

 

Lot/Job Number

 

ID Number

 

Inventory

 

Expiration Date

 

Comments

 

CuraGen PXD101

 

PXD101 10mL vial

 

07E24

 

R071837

 

1261

 

24-May-09

 

 

 

 

 

PXD101 10mL vial

 

06K08

 

R070430

 

3

 

08 Nov 2008

 

 

 

 

 

PXD101 10mL vial

 

07A27

 

R071062

 

2500

 

27 Jan 2009

 

 

 

 

 

PXD101 250mg capsules, 7 per bottle

 

238491

 

R070078

 

5

 

15 Jun 2008

 

 

 

 

 

PXD101 250mg capsules, 7 per bottle

 

245371

 

R070079

 

17

 

29 Aug 2008

 

 

 

 

 

Filter Extension Set

 

2H5660

 

R071794

 

73

 

NA

 

 

 

 

 

20-Hole Foam Insert

 

C300170

 

R060337

 

45

 

NA

 

 

 

 

 

20 Hole Box

 

C300169

 

R060313

 

62

 

NA

 

 

 

CuraGen PXD101-CLN-16

 

Filter Extension Set

 

2H5660

 

R071024

 

20

 

NA

 

 

 

CuraGen PXD101-CLN-6

 

PXD101 10 mL vial, 20 per box

 

(06K08) PXD0005

 

NA

 

14

 

8-Nov-08

 

 

 

 

 

20 Hole Foam Insert

 

C300170

 

R072028

 

6

 

NA

 

 

 

 

 

Filter Extension Set

 

2H5660

 

R071026

 

110

 

NA

 

 

 

 

 

Pharmacy Manual

 

NA

 

R060014

 

1

 

NA

 

 

 

CuraGen PXD101-CLN-8

 

PXD101 10 mL vial, 20 per box

 

(06K08) PXD0005

 

NA

 

13

 

8-Nov-08

 

 

 

 

 

Filter Extension Set

 

2H5660

 

R071846

 

130

 

NA

 

 

 

 

 

Pharmacy Manual

 

NA

 

R060503

 

8

 

NA

 

 

 

CuraGen PXD101-CLN-9

 

8x Kit Box

 

C075923

 

R060590

 

174

 

NA

 

 

 

 

 

8x Divider

 

C075924

 

R060591

 

176

 

NA

 

 

 

 

 

20x Kit Box

 

C075925

 

R060588

 

184

 

NA

 

 

 

 

 

20x Divider

 

C075926

 

R060589

 

183

 

NA

 

 

 

 

 

PXD101 250mg capsules, 7 per bottle

 

252777

 

R070638

 

18

 

05 Dec 2008

 

 

 

 

 

WARMMARK 30degreeC

 

51020

 

R060632

 

103

 

NA

 

 

 

 

 

Pharmacy Manual

 

NA

 

R060681

 

3

 

NA

 

 

 

 

 

PXD101 Capsules 250 mg, 20 bottles per box

 

CLN0003 (238491)

 

NA

 

1

 

15 Jun 2008

 

 

 

 

 

PXD101 Capsules 250 mg, 20 bottles per box

 

CLN0004 (245371)

 

NA

 

3

 

29 Aug 2008

 

 

 

 

 

PXD101 Capsules 250 mg, 20 bottles per box

 

CLN0005 (252777)

 

NA

 

27

 

05 Dec 2008

 

 

 

 

 

PXD101 Patient box

 

CLB0001

 

NA

 

34

 

NA

 

QUARANTINE

 

 

 

PXD101 Patient box

 

CLB0002

 

NA

 

57

 

NA

 

QUARANTINE

 

NCI studies

 

PXD101 vials

 

06H10

 

 

 

5038 vials

 

 

 

 

 

 

 

PXD101 vials

 

2720(reserved for Canada)

 

 

 

2720 vials

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2.1(h)

 

Contracts

 

1.1

Clinical Contracts

 

Master Trial Agreements (MTA) with specific contract research organizations will
be provided as copies (not as originals) as these agreements are not project
specific. The work orders developed under the MTA are provided in original form.
Attachment 1 to this Schedule lists the clinical contracts and work orders.

 

1.2

Quality Contracts

 

Contract between Almac and CuraGen will be provided in electronic format (not as
the original) as the contract is not project specific.

 

1.3

Regulatory Contracts

 

Contracts between CuraGen and Technical Research Institute (TRI) and EDJ
Associates.

 

--------------------------------------------------------------------------------


 

Attachment 1

(to Schedule 2.1(h))

 

CONTRACT INDEX

 

Year

 

Organization/Consultant

 

Collaborator or
Contact

 

Project

 

Antibody or
CuraGen Protein ID

 

Agreement

 

Full Agreement Name

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

A total of five pages were omitted.

 

--------------------------------------------------------------------------------


 

Schedule 3.3(a)

 

Estimated Prepaid Expenses

 

Description

 

Project Code #

 

Prepaid Balance at
April 21, 2008

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

 

 

 

 

 

 

[**]

 

 

--------------------------------------------------------------------------------


 

Schedule 3.3(c)

 

Estimated Open Payables

 

[**]

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission pursuant to request for confidential treatment.

 

A total of two pages were omitted.

 

--------------------------------------------------------------------------------


 

Schedule 3.5

 

Allocation

 

Description

 

 

 

Allocated
Amount

 

Inventory of belinostat at April 21, 2008

 

 

 

750,000

 

All other “Transferred Assets”

 

 

 

37,847,147

 

Total

 

 

 

38,597,147

^

 

--------------------------------------------------------------------------------

^ Total purchase price calculated as follows:

 

 

 

 

 

Closing price of Topo Common Shares, April 17th

 

11.80

 

 

 

Exchange rate DKK to USD April 17th

 

4.6836

 

 

 

In USD

 

2.5194295

 

 

 

Number of shares

 

5,000,000

 

 

 

Value of shares

 

12,597,147

 

 

 

Cash consideration

 

26,000,000

 

 

 

Total Consideration

 

38,597,147

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1(b)(i)

 

Product Technical Information

 

The following is the Table of Contents for the Product Technical Information
provided to TopoTarget on the Effective Date.

 

1                       Product Technical Information

 

1.1              The Authorizations

 

1.2              Tangible Embodiments of Products

 

1.3              Documentation and data relating to the Regulatory Trials

 

1.3.1            Electronic Archives from Documentum

 

1.3.2            Electronic Archives from Statistical Server (Troi)

 

1.3.3            Oracle Clinical and AERS Safety Databases

 

1.3.4            Future Products

 

1.3.5            Quality Control Data

 

1.3.6            Other Supportive Information

 

1.3.7            Asian Discussions

 

1.4              Laboratory Notebooks Relating to Patents

 

Lab notebooks are included that pertain to Joint Collaboration Technology filed
in patents WO 06/082428 and WO 07/054719.

 

For lab notebooks that contained only experiments relating to belinostat, the
entire lab notebook has been provided.

 

For lab notebooks that contained experiments relating to belinostat and other
CuraGen products, the notebook pages corresponding to belinostat were
photocopied and included

 

1.5              Backup Tape Creation and Restore Instructions

 

1.6              Index of Troi DVDs for SAS Transport Files

 

1.6.1            CLN-8 Disc 1

 

--------------------------------------------------------------------------------


 

1.6.2            CLN 8 Disc 2

 

1.6.3            CLN 8 Disc 3

 

1.6.4            CLN 8 Disc 4

 

1.6.5            CLN-8 Disc 5

 

1.6.6            CLN 4, CLN , CLN 9, CLN 16, CLN 17, CLN 6, TT20 and TT30

 

1.7              Index of Supportive Documents CD-ROM

 

1.8              Index of Future Products CD-ROM

 

1.9              Index of Recent 3 Months of Data to Archive

 

1.10        Index of Asian Discussions CD-ROM

 

1.11        Mapping of Paper Clinical Study Files

 

--------------------------------------------------------------------------------


 

Schedule 8.3

 

Required Government Approvals

 

None

 

--------------------------------------------------------------------------------


 

 

Schedule 8.11

 

Material Changes

 

None



--------------------------------------------------------------------------------


 

Schedule 9.3

 

Required Government Approvals

 

None

 

--------------------------------------------------------------------------------


 

Schedule 9.8

 

Material Changes

 

None

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Transition Services Agreement

[See attached]

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

TRANSITION SERVICES AGREEMENT

 

This Transition Services Agreement (this “Agreement”) is entered into as of
April 21, 2008 by and between TopoTarget A/S, a company duly organized and
existing under the laws of Denmark and having offices at Symbion Science Park,
Fruebjergvej 3, 2100 Copenhagen, Denmark (“TopoTarget”), and CuraGen
Corporation, a company duly organized and existing under the laws of the State
of Delaware and having offices at 322 East Main Street, Branford, Connecticut
06405, USA (“CuraGen”). As used herein, TopoTarget and CuraGen are referred to
as the “Parties.”

 

W I T N E S S E T H :

 

WHEREAS, the Parties have entered into a Transfer and Termination Agreement (the
“Transfer and Termination Agreement”) of even date herewith, pursuant to which,
among other things, TopoTarget will acquire substantially all of CuraGen’s
interests in HDAC Inhibitors and in certain other related rights and assets, all
on the terms and conditions set forth in the Transfer and Termination Agreement;

 

WHEREAS, capitalized terms used in this Agreement but not defined herein shall
have the meanings given to them in the Transfer and Termination Agreement and
the rules of construction set forth in the Transfer and Termination Agreement
shall apply to this Agreement; and

 

WHEREAS, pursuant to the terms of the Transfer and Termination Agreement,
CuraGen has agreed to provide to TopoTarget certain transition services.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, the parties agree as follows:

 

1.                    Services Provided.

 

1.1              Commencing on the Effective Date, subject to the terms hereof,
CuraGen shall provide to TopoTarget those services set forth on Exhibit A with
respect to the HDAC Inhibitor development program (the “Services”) and
allocating resources as set forth in Section 1.2 below, until such Services are
terminated in accordance with the terms hereof.

 

1.2              CuraGen shall allocate the following resources to performance
of Services hereunder: (a) for the period beginning on the Effective Date and
ending May 31, 2008, [**] FTEs; (b) for the period beginning on June 1, 2008 and
ending June 30, 2008, [**] FTEs; and (c) for the period beginning July 1, 2008
and ending on the Termination Date, [**] of an FTE. For purposes of this
Agreement, an “FTE” shall mean the full-time equivalent of one person performing
scientific, technical, project management and/or managerial work for the
specified period.

 

1.3              The Services shall be consistent with CuraGen’s standard
processes, shall not include any Services that would be unlawful for CuraGen to
provide, and shall not include the making of strategic business decisions for or
general management of TopoTarget.

 

--------------------------------------------------------------------------------


 

1.4              On the Effective Date, CuraGen and TopoTarget will each
designate an appropriate point of contact for all questions and issues relating
to the Services during the term of this Agreement (“Transition Managers”). The
Transition Managers may meet from time to time at CuraGen’s facilities to
discuss issues relating to the Services.

 

1.5              TopoTarget shall assume performance of all activities with
respect to the HDAC Inhibitor development program other than the Services as of
the Effective Date, and shall further assume performance of the Services on or
prior to the Termination Date (as defined below). CuraGen shall have no
obligation to perform any services other than the Services after the Effective
Date, and shall have no obligation to perform the Services after the Termination
Date. In furtherance of the foregoing, TopoTarget shall use reasonable efforts
to make or obtain any approvals, permits and licenses and implement any systems
as may be necessary for it to provide the Services independently as soon as
reasonably practicable following the Effective Date, but in no event later than
the Termination Date.

 

1.6              Without limiting Section 1.5 above, all activities related to
the HDAC Inhibitor development program (including but not limited to
communications, clinical, regulatory, drug safety, chemistry, manufacturing and
controls, QA, project management, pharmacokinetics, financial management, and
intellectual property) being performed by CuraGen immediately prior the
Effective Date will be transferred from CuraGen to TopoTarget, after discussion
and agreement by the Transition Managers, according to the following schedule:

 

1.6.1                                 [**]% of such program activity shall be
transferred on or before five (5) business days after the Effective Date;

 

1.6.2                                 [**]% of such program activity shall be
transferred on or before May 31, 2008; and

 

1.6.3                                 [**]% of such program activity shall be
transferred on or before June 30, 2008.

 

1.7              TopoTarget shall provide CuraGen with such information and
documentation in TopoTarget’s possession or control, and provide any other
assistance, as is reasonably necessary for CuraGen to perform the Services.

 

1.8              CuraGen shall operate and maintain until May 21, 2008, in the
same manner as operated and maintained as of the Effective Date, all software
and databases used by CuraGen as of the Effective Date (including without
limitation the Oracle software) to collect, store and manage any and all data
generated by or on behalf

 

2

--------------------------------------------------------------------------------

 

 

of CuraGen with respect to HDAC Inhibitors, including without limitation all
data resulting from clinical trials relating thereto. CuraGen shall provide
TopoTarget with reasonable access to such software and databases (including
remote access), upon TopoTarget’s request.

 

1.9              CuraGen hereby agrees to submit to the FDA and the Canadian
Bureau of Pharmaceutical Sciences, as applicable, letters attached hereto as
Exhibits B1, B2 and B3 requesting transfer and assignment of the authorizations
and files referenced therein from CuraGen to TopoTarget, and TopoTarget hereby
agrees to submit to the FDA and the Canadian Bureau of Pharmaceutical Sciences,
as applicable, the letters attached hereto as Exhibits C1, C2 and C3 accepting
such transfers and assignments, in all cases within five (5) Business Days
following the Effective Date. CuraGen and TopoTarget shall cooperate regarding
the transfer and assignment from CuraGen to TopoTarget of all investigational
new drug applications and other comparable permits and authorizations with
regulatory authorities outside the United States relating to the HDAC Inhibitor
development program as soon as reasonably practicable. In addition, CuraGen
agrees to use its commercially reasonable efforts to assist TopoTarget in the
transfer and continuation of the clinical development program related to the
Product with minimal interruption to ongoing clinical trials in progress as of
the Effective Date.

 

1.10        Subject to the terms and conditions of this Agreement, all Services
provided hereunder will be terminated on or before the Termination Date. CuraGen
shall be under no obligation to provide any Services to TopoTarget after the
Termination Date, except to the extent agreed in writing by CuraGen and
TopoTarget pursuant to Section 7 below.

 

1.11        CuraGen hereby agrees to file with the FDA, within five (5) Business
Days following the Effective Date, the Request for Special Protocol Assessment
letter, a form of which is attached hereto as Exhibit D, in such form and with
such changes as TopoTarget shall reasonably request.

 

2.                         Performance Standard.

 

2.1              In performing the Services, CuraGen shall use reasonable
efforts to provide, or ensure that any applicable Third Party will provide, a
similar level of service and use the same degree of care and skill as it
exercises in providing similar services for itself from the Effective Date until
the Termination Date. All Services shall be performed in substantial compliance
with applicable law. The foregoing is subject to Section 2.2 below.

 

2.2              CuraGen has disclosed to TopoTarget and TopoTarget hereby
acknowledges that CuraGen has outsourcing relationships with Third Parties
(“Service Providers”) who may, subject to Section 17 and in accordance with
Section 1.1 hereof, in furtherance of CuraGen’s obligations under this
Agreement, be delivering Services to TopoTarget. To the extent required under
any such Service Provider

 

3

--------------------------------------------------------------------------------


 

agreements governing such Services, or otherwise as requested by CuraGen in its
reasonable discretion and subject to Section 17 hereof, TopoTarget agrees to
cooperate with CuraGen and will assist CuraGen in obtaining Third Party
consents, licenses, sublicenses, or approvals necessary to permit CuraGen or the
applicable Service Provider to perform or otherwise make the Services available
to TopoTarget. Without limitation to the foregoing, CuraGen shall make available
to TopoTarget as part of the Services those services CuraGen receives pursuant
to the Clinical Trial Agreement by and between CuraGen and the Division of
Cancer Treatment and Diagnosis of the National Cancer Institute (NCI) dated as
of August 1, 2004 (“NCI Agreement”). During the term hereof the Parties shall
cooperate to obtain for TopoTarget an arrangement whereby TopoTarget may
continue to receive the benefits of the NCI Agreement after the Termination
Date, either via assignment of the NCI Agreement to TopoTarget or otherwise.

 

2.3              EXCEPT AS PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTIES OR REPRESENTATIONS OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT
TO ANY SERVICES PROVIDED HEREUNDER.

3.                    Fees.

 

3.1              TopoTarget shall pay to CuraGen as consideration for the
Services an amount equal to (a) the FTE Rate multiplied by (b) the number of
FTEs (or fraction thereof) allocated to the performance of Services in
accordance with Section 2.2 for the applicable period multiplied by (c) a
fraction, the numerator of which is the number of days in the applicable period
and the denominator of which is 365. For purposes of this Agreement, the FTE
Rate shall mean [**] Dollars ($[**]).

 

3.2              CuraGen shall invoice TopoTarget for the Services provided
hereunder in arrears on a monthly basis. TopoTarget shall pay any invoice for
Services promptly but in no event later than thirty (30) days after the date of
invoice. Late payments due hereunder shall bear interest at the prime rate then
in effect, plus five percent (5%) per annum or the maximum amount allowed by
law, whichever is less.

 

4.                    Confidentiality. The Parties agree that information
disclosed in connection with this Agreement shall be governed by the terms and
conditions of Section 10.6 of the Transfer and Termination Agreement.

 

5.                    Ownership. This Agreement and the performance of the
Services hereunder will not affect the ownership of any of the Transferred
Assets or Excluded Assets allocated in the Transfer and Termination Agreement.
All Inventions and Know-How that are conceived and/or reduced to practice by or
on behalf of CuraGen or its Affiliates, whether alone or with others, that
(i) result from its performance of the Services, including the conduct of the
HDAC Inhibitor program, or (ii) relate to the Transferred Assets disclosed to or

 

4

--------------------------------------------------------------------------------


 

accessed by CuraGen in connection with this Agreement, whether during or after
the Term, and all Patents and other intellectual property rights relating
thereto (collectively, the “TopoTarget Property”), shall be disclosed promptly
to TopoTarget and shall be considered a “work made for hire” (as that term is
defined under Section 101 of the U.S. Copyright Act, 17 U.S.C. § 101) with
TopoTarget being the person for whom the work was prepared and the TopoTarget
Property shall be the sole and exclusive property of TopoTarget. In the event
that any TopoTarget Property is deemed not to be a “work made for hire”, CuraGen
agrees to assign, and hereby does assign, unconditionally and irrevocably to
TopoTarget, all of CuraGen’s right, title and interest in and to the TopoTarget
Property. No compensation or other payments in addition to the charges for the
Services payable pursuant to Section 3 shall be payable in respect of the
ownership by, or assignment to, TopoTarget of TopoTarget Property. CuraGen has
entered into a binding agreement with each of its employees and agents assigning
to CuraGen any and all rights of such employees and agents in any intellectual
property conceived of or reduced to practice by such employees and agents.
Without limiting the foregoing, neither party will gain, by virtue of this
Agreement or the Services hereunder, by implication or otherwise, any rights of
ownership of any property or intellectual property rights owned by the other.

 

6.                    Limitation of Liabilities.

 

6.1              Disclaimer. IN NO EVENT SHALL EITHER PARTY OR CURAGEN’S SERVICE
PROVIDERS BE LIABLE FOR ANY LOST PROFITS OR CONSEQUENTIAL, PUNITIVE, SPECIAL OR
OTHER INDIRECT DAMAGES EXCEPT FOR THOSE CAUSED BY GROSS NEGLIGENCE, WILFUL
MISCONDUCT OR ANY BREACH OF SECTION 4.

 

6.2              Limitation. IN NO EVENT SHALL CURAGEN’S OR ITS SERVICE
PROVIDERS’ LIABILITY FOR ANY ACTION, REGARDLESS OF THE FORM OF ACTION, WHETHER
IN TORT OR CONTRACT, ARISING UNDER THIS AGREEMENT EXCEED SEVENTY-FIVE PERCENT
(75%) OF THE AMOUNT INVOICED TO TOPOTARGET BY CURAGEN FOR SERVICES HEREUNDER IN
THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRECEDING THE CIRCUMSTANCE THAT GAVE
RISE TO SUCH LIABILITY EXCEPT FOR LIABILITIES CAUSED BY GROSS NEGLIGENCE, WILFUL
MISCONDUCT OR ANY BREACH OF SECTION 4.

 

7.                    Term, Extension and Termination.

 

7.1              Term. This Agreement shall become effective on the Effective
Date and, unless sooner terminated in accordance with the terms hereof, shall
continue in effect until December 31, 2008 (the “Term”). The date of expiration
of the Term, or of termination in accordance with Section 7.2 below, shall be
the “Termination Date.”

 

5

--------------------------------------------------------------------------------


 

7.2              Termination. This Agreement may be terminated earlier in
accordance with any of the following provisions:

 

7.2.1                                 By mutual written consent of both CuraGen
and TopoTarget;

 

7.2.2                                 By TopoTarget on thirty (30) days written
notice to CuraGen;

 

7.2.3                                 By either party entitled to the benefit of
the performance of any of the obligations under this Agreement (the
“Non-Defaulting Party”), if the other party (the “Defaulting Party”) shall fail
to perform or default in such performance. The Non-Defaulting Party must give
written notice to the Defaulting Party specifying the nature of such failure or
default and stating that the Non-Defaulting Party intends to terminate this
Agreement with respect to the Defaulting Party if such failure or default is not
cured within thirty (30) days after such written notice. If any failure or
default so specified is not cured within such thirty (30) day period, the
Non-Defaulting Party may elect to immediately terminate this Agreement with
respect to the Defaulting Party; provided, however, that if the failure or
default relates to a dispute contested in good faith by the Defaulting Party,
the Non-Defaulting Party may not terminate this Agreement pending the resolution
of such dispute. Such termination shall be effective upon provision of written
notice of termination from the Non-Defaulting Party to the Defaulting Party and
shall be without prejudice to any other remedy which may be available to the
Non-Defaulting Party against the Defaulting Party.

 

7.3              Effect of Termination. TopoTarget specifically agrees and
acknowledges that all obligations of CuraGen to provide Services hereunder shall
immediately cease on the Termination Date, or such earlier date of termination
pursuant to Section 7.2, and CuraGen’s obligations to provide all of the
Services shall immediately cease upon the termination of this Agreement.

 

7.4              Survival. Notwithstanding the expiration or early termination
of this Agreement or any Services hereunder, Sections 1.8, 2.3, 3, 4, 5, 5, 7,
8, 9, 11, 12, 13, 15, 16, 17, 18, 19 and 20 will survive the expiration or
termination of this Agreement for any reason. The expiration or termination of
this Agreement for any reason will not release either party from any liabilities
or obligations set forth herein which (a) the parties have expressly agreed will
survive any such expiration or termination or (b) remain to be performed or by
their nature would be intended to be applicable following any such expiration or
termination.

 

8.                    Independent Contractors. The parties hereto understand and
agree that this Agreement does not make either of them an agent or legal
representative of the other for any purpose whatsoever. Neither party is
granted, by this Agreement or otherwise, any right or authority to assume or
create any obligation or responsibilities, express or implied, on behalf of or
in the name of the other party, or to bind the other party in any manner

 

6

--------------------------------------------------------------------------------


 

whatsoever. The parties expressly acknowledge that (a) CuraGen is an independent
contractor with respect to TopoTarget in all respects, including the provision
of the Services, and (b) that the parties are not partners, joint venturers,
employees or agents of or with each other.

 

9.                    Beneficiary of Services; No Third Party Beneficiaries.
This Agreement is for the sole benefit of the parties hereto, and nothing
expressed or implied shall give or be construed to give any person any legal or
equitable rights hereunder, whether as a Third Party beneficiary or otherwise.
CuraGen and TopoTarget agree, and TopoTarget represents and warrants, that the
Services will be provided solely to, and will be used solely by, TopoTarget, in
each case only in connection with the Contributed Assets and the Assumed
Liabilities. TopoTarget shall not resell or provide the Services to any other
Person, or permit the use of the Services by any Person other than TopoTarget.

 

10.              Force Majeure. Neither party will be held liable to the other
for any delay or failure of performance where such delay or failure results from
events beyond that party’s control, including acts of God, earthquakes, fires,
floods, civil disturbance, strikes, labor disputes, and lawful governmental
action.

 

11.              Entire Agreement. This Agreement and the Transfer and
Termination Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof, and supersede all prior agreements,
understandings and negotiations, both written and oral, between the parties with
respect to the subject matter hereof.

 

12.              Amendment; Waiver. This Agreement may be amended, and any
provision of this Agreement may be waived, if but only if such amendment or
waiver is in writing and signed, in the case of an amendment, by CuraGen and
TopoTarget, or in the case of a waiver, by the party against whom the waiver is
effective. No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

13.              Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (i) by personal delivery, (ii) upon transmission by facsimile machine
if a confirmation sheet is emitted from such machine or (iii) upon delivery by
an internationally recognized overnight courier service, each to the other Party
at the following address (or at such other address as shall be given in writing
by any Party to the other in accordance with this Section 13):

 

 

 

 

 

(a)    if to TopoTarget:

Symbion Science Park

 

 

Fruebjergvej 3, 2100

 

 

2100 Copenhagen

 

 

Denmark

 

 

Attention: Chief Executive Officer

 

 

Facsimile No.: +45-39-179-492

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

with a copy to:

David E. Schulman, Esq.

 

 

Dechert LLP

 

 

1775 I Street, N.W.

 

 

Washington, D.C. 20006-2401

 

 

United States of America

 

 

Facsimile No.: +1 202-261-3333

 

 

 

 

(b)    if to CuraGen:

322 East Main Street

 

 

Branford, Connecticut 06405

 

 

United States of America

 

 

Attention:

 

 

Facsimile No.: +1-203-483-2552

 

 

 

 

with a copy to:

WilmerHale

 

 

399 Park Avenue

 

 

New York, New York 10022

 

 

United States of America

 

 

Attention: Steven D. Singer, Esq.

 

 

Facsimile No.: +1 617-526-5000

 

14.              Non Assignability. Neither party may, directly or indirectly,
in whole or in part, either by operation of law or otherwise, assign or transfer
this Agreement without the other party’s prior written consent. Any attempted
assignment, transfer or delegation without such prior written consent will be
void.

 

15.              Counterparts; Effectiveness. This Agreement may be executed in
two or more counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument. Copies
of executed counterparts transmitted by telecopy, telefax or other electronic
transmission service shall be considered original executed counterparts for
purposes hereof, provided that receipt of copies of such counterparts is
confirmed. This Agreement shall become effective when each party has received a
counterpart hereof signed by the other party hereto.

 

16.              Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect, and CuraGen and TopoTarget shall
negotiate in good faith to replace such illegal, void or unenforceable provision
with a provision that corresponds as closely as possible to the intentions of
the parties as expressed by such illegal, void, or unenforceable provision.

 

17.              Subcontractors and Outsourcing. Except with respect to Third
Parties that are counterparties to any Contracts included in the Transferred
Assets, CuraGen shall not have the right to subcontract or outsource any of its
obligations hereunder without the express written consent of TopoTarget.

 

8

--------------------------------------------------------------------------------


 

18.              Other Agreements. This Agreement is not intended to amend or
modify, and should not be interpreted to amend or modify in any respect the
rights and obligations of CuraGen and TopoTarget under the Transfer and
Termination Agreement.

 

19.              Taxes. The fees described in Section 3 are exclusive of value
added taxes, sales taxes and any other similar taxes. TopoTarget will be
responsible for all taxes (other than taxes based on net income or net profits)
imposed by applicable taxing authorities on the provision of Services to
TopoTarget hereunder. If CuraGen is required to pay such taxes, TopoTarget shall
promptly reimburse CuraGen therefor.

 

20.              Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to its choice of law rules. With respect to any suit, action or proceeding
arising out of or relating to this Agreement (each, a “Proceeding”), each Party
hereto irrevocably (i) agrees and consents to submit to the non-exclusive
jurisdiction of the United States District Court for the Southern District of
New York, United States of America, and (ii) waives, and agrees not to assert by
way of motion, defense, or otherwise, in any such Proceeding, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the
Proceeding is brought in an inconvenient forum, that the venue of the Proceeding
is improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.
Notwithstanding the immediately preceding sentence, either Party may seek
injunctive or similar equitable relief as to any matter arising out of or
relating to this Agreement in any court of competent jurisdiction.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Transition Services
Agreement as of the day and year first above written.

 

 

 

 

 

 

 

 

CURAGEN CORPORATION

 

 

 

 

 

 

 

By:

/s/ Timothy M. Shannon

 

 

Name:

Timothy M. Shannon

 

 

Title:

President & CEO

 

 

 

 

 

 

 

TOPOTARGET A/S

 

 

 

 

 

By:

/s/ Peter Buhl

 

/s/ Hakan Astrom

 

 

Name:

Peter Buhl

 

Hakan Astrom

 

 

Title:

CEO

 

Chairman

 

[Signature page to Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SERVICES

 

1.

For the period 4/21/08-5/31/08

 

 

 

a)

Continued medical management and preparation for transition of CLN6, CLN8, CLN-9

 

b)

Submission of CLN 19 SPA and facilitation of response to issues and feedback
from FDA with completion of transfer of support by end of period

 

c)

Continued active regulatory support of belinostat in the US and CDN and
preparation for transfer of regulatory activities regarding belinostat in the US
and CDN

 

d)

Continued drug safety support and reporting for belinostat in the US and
preparation for transfer

 

e)

Continued QA support of belinostat in US and preparation for transfer

 

f)

Continued alliance management with NCI and transfer of NCI agreement to
TopoTarget; similar with MTAs in the US

 

 

 

2.

For the period 6/1/08-6/30/08

 

 

 

a)

Complete transition of all CLN6, CLN8, CLN-9 support to TopoTarget

 

b)

Complete transfer of regulatory activities regarding belinostat in the US and
CDN to TopoTarget

 

c)

Complete transfer of drug safety in the US to TopoTarget

 

d)

Complete QA support of belinostat in US to TopoTarget

 

e)

Continued alliance management with NCI and transfer of NCI agreement to
TopoTarget; similar with MTAs in the US

 

 

 

3.

For the period 7/1/08-12/31/08

 

 

 

 

a)

Continued alliance management with NCI and transfer of NCI agreement to
TopoTarget; similar with MTAs in the US

 

b)

Point person for resolution of any issues post transfer

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[LOGO]

 

 

 

 

322 East Main Street, 3rd Floor

 

 

Branford, CT 06405

 

 

(203) 481-1104

 

 

(203) 315-2668 Fax

 

 

www.curagen.com

Robert Justice, MD

 

 

Food and Drug Administration

 

15 Apr 2008

Center for Drug Evaluation and Research

 

 

Division of Drug Oncology Products

 

 

5901-B Ammendale Road

 

 

Beltsville, MD 20705-1266

 

 

 

IND 70,789, Serial #0

General Correspondence: Change in ownership

 

Dear Dr. Justice:

 

Reference is made to our IND 70,789 for belinostat (PXD101)

 

CuraGen notifies the Agency that all rights to the application / IND have been
transferred from CuraGen Corporation to TopoTarget as new owner, effective
<date>. A complete copy of the IND, protocols, reports and amendments,
regulatory correspondence and of the data in support of the application was
provided to TopoTarget.

 

The name of the authorized representative and the address of the new owner are:

 

<Name of TopoTarget official representative (CuraGen Head of Regulatory Affairs?
or other U.S. representative? ), and TopoTarget address>

 

Per line 13 of the 1571 form, updated statements containing the name and address
of the contract research organizations, identification of the clinical study,
and a list of the sponsor obligations transferred to the contract research
organization were previously submitted on 27 Nov 2007 (SN 0107).

 

--------------------------------------------------------------------------------

 

 

 

If you have any questions regarding this submission, please contact me by
phone (203) 871-4339, facsimile (203) 315-2668 or email hscholl@curagen.com; or
alternatively contact Kimberly Fabrizio by phone (203) 871-4251, facsimile
(203) 315-2668 or e-mail kfabrizio@curagen.com.

 

Sincerely,

 

Hans Scholl, PhD

Vice President, Regulatory Affairs and Quality Assurance

CuraGen Corporation

 

--------------------------------------------------------------------------------


 

DEPARTMENT OF HEALTH AND HUMAN SERVICES

FOOD AND DRUG ADMINISTRATION

 

INVESTIGATIONAL NEW DRUG APPLICATION (IND)

(TITLE 21, CODE OF FEDERAL REGULATIONS (CFR) PART 312)

 

Form Approved: OMB No. 0910-0014.

Expiration Date: May 31, 2009

See OMB Statement on Reverse.

 

NOTE: No drug may be shipped or clinical investigation begun until an IND for
that investigation is in effect (21 CFR 312.40).

 

 

 

 

 

1.

 

NAME OF SPONSOR

 

2. DATE OF SUBMISSION

 

 

CuraGen Corporation

 

 

    04/15/2008

3.

 

ADDRESS (Number, Street, City, State and Zip Code)

 

4. TELEPHONE NUMBER (Include Area Code)

 

 

322 East Main Street, Branford, CT 06405

 

 

    (203) 871-4339

5.

 

NAME(S) OF DRUG (Include all available names: Trade, Generic, Chemical, Code)

 

6. IND NUMBER (If previously assigned)

 

 

belinostat (PXD101)

 

 

    70,789

7.

 

INDICATION(S) (Covered by this submission)

multiple cancer indications

 

 

 

 

 

 

 

 

8.

 

PHASE(S) OF CLINICAL INVESTIGATION TO BE CONDUCTED:

o PHASE 1    x PHASE 2     oPHASE 3    o OTHER

 

 

 

 

(Specify)

9.

 

LIST NUMBERS OF ALL INVESTIGATIONAL NEW DRUG APPLICATIONS (21 CFR Part 312), NEW
DRUG OR ANTIBIOTIC APPLICATIONS (21 CFR Part 314), DRUG MASTER FILES (21 CFR
Part 314.420), AND PRODUCT LICENSE APPLICATIONS (21 CFR Part 601) REFERRED TO IN
THIS APPLICATION.

72,862

72,990

74,532

 

10.

 

IND submission should be consecutively numbered. The initial IND should be
numbered “Serial number: 0000.” The next submission (e.g., amendment, report, or
correspondence) should be numbered “Serial Number: 0001.” Subsequent submissions
should be numbered consecutively in the order in which they are submitted.

 

SERIAL NUMBER

 0    1    2    0 

 

 

 

11.

 

THIS SUBMISSION CONTAINS THE FOLLOWING: (Check all that apply)

o INITIAL INVESTIGATIONAL NEW DRUG APPLICATION (IND)              o RESPONSE TO
CLINICAL HOLD

 

 

 

PROTOCOL AMENDMENT(S):

INFORMATION AMENDMENT(S):

IND SAFETY REPORT(S):

 

 

 

 

 

o

 

NEW PROTOCOL

o CHEMISTRY/MICROBIOLOGY

o INITIAL WRITTEN REPORT

 

 

 

 

 

o

 

CHANGE IN PROTOCOL

o PHARMACOLOGY/TOXICOLOGY

o FOLLOW-UP TO A WRITTEN REPORT

 

 

 

 

 

o

 

NEW INVESTIGATOR

o CLINICAL

 

 

 

 

 

 

o

 

RESPONSE TO FDA REQUEST FOR INFORMATION

o ANNUAL REPORT

x GENERAL CORRESPONDENCE

 

 

 

 

 

o

 

REQUEST FOR REINSTATEMENT OF IND THAT IS WITHDRAWN,

x OTHER  

Change in ownership

 

 

INACTIVATED, TERMINATED OR DISCONTINUED

 

(Specify)

 

 

 

 

 

CHECK ONLY IF APPLICABLE

 

JUSTIFICATION STATEMENT MUST BE SUBMITTED WITH APPLICATION FOR ANY CHECKED
BELOW. REFER TO THE CITED CFR SECTION FOR FURTHER INFORMATION.

 

o  TREATMENT IND 21 CFR 312.35(b)

o TREATMENT PROTOCOL 21 CFR 312.35(a)

o CHARGE REQUEST/NOTIFICATION 21 CFR312.7(d)

 

--------------------------------------------------------------------------------


 

FOR FDA USE ONLY

CDR/DBIND/DGD RECEIPT STAMP

DDR RECEIPT STAMP

DIVISION ASSIGNMENT:

 

 

 

 

 

IND NUMBER ASSIGNED:

 

 

 

CONTENTS OF APPLICATION

This application contains the following items: (Check all that apply)

x

 

1. Form FDA 1571 [21 CFR 312.23(a)(1)]

o

 

2. Table of Contents [21 CFR 312.23(a)(2)]

o

 

3. Introductory statement [21 CFR 312.23(a)(3)]

o

 

4. General Investigational plan [21 CFR 312.23(a)(3)]

o

 

5. Investigator’s brochure [21 CFR 312.23(a)(5)]

o

 

6. Protocol(s) [21 CFR 312.23(a)(6)]

 

 

o

 

a. Study protocol(s) [21 CFR 312.23(a)(6)]

 

 

o

 

b. Investigator data [21 CFR 312.23(a)(6)(iii)(b)] or completed Form(s) FDA 1572

 

 

o

 

c. Facilities data [21 CFR 312.23(a)(6)(iii)(b)] or completed Form(s) FDA 1572

 

 

o

 

d. Institutional Review Board data [21 CFR 312.23(a)(6)(iii)(b)] or completed
Form(s) FDA 1572

o

 

7. Chemistry, manufacturing, and control data [21 CFR 312.23(a)(7)]

 

 

o

 

Environmental assessment or claim for exclusion [21 CFR 312.23(a)(7)(iv)(e)]

o

 

8. Pharmacology and toxicology data [21 CFR 312.23(a)(8)]

o

 

9. Previous human experience [21 CFR 312.23(a)(9)]

o

 

10. Additional information [21 CFR 312.23(a)(10)]

 

13.

 

IS ANY PART OF THE CLINICAL STUDY TO BE CONDUCTED BY A CONTRACT RESEARCH
ORGANIZATION?  x YES  o NO

 

IF YES, WILL ANY SPONSOR OBLIGATIONS BE TRANSFERRED TO THE CONTRACT RESEARCH
ORGANIZATION?   x YES  o NO

 

IF YES, ATTACH A STATEMENT CONTAINING THE NAME AND ADDRESS OF THE CONTRACT
RESEARCH ORGANIZATION, IDENTIFICATION OF THE CLINICAL STUDY, AND A LISTING OF
THE OBLIGATIONS TRANSFERRED.

14.

 

NAME AND TITLE OF THE PERSON RESPONSIBLE FOR MONITORING THE CONDUCT AND PROGRESS
OF THE CLINICAL INVESTIGATIONS

 

 

Timothy M. Shannon, MD

President and Chief Executive Officer, CuraGen Corporation

 

15.

 

NAME(S) AND TITLE(S) OF THE PERSON(S) RESPONSIBLE FOR REVIEW AND EVALUATION OF
INFORMATION RELEVANT TO THE SAFETY OF THE DRUG

 

 

Timothy M. Shannon, MD

President and Chief Executive Officer, CuraGen Corporation

 

I agree not to begin clinical investigations until 30 days after FDA’s receipt
of the IND unless I receive earlier notification by FDA that the studies may
begin. I also agree not to begin or continue clinical investigations covered by
the IND if those studies are placed on clinical hold. I agree that an
Institutional Review Board (IRB) that complies with the requirements set fourth
in 21 CFR Part 56 will be responsible for initial and continuing review and
approval of each of the studies in the proposed clinical investigation. I agree
to conduct the investigation in accordance with all other applicable regulatory
requirements.

 

16.

 

NAME OF SPONSOR OR SPONSOR’S AUTHORIZED

17.

SIGNATURE OF SPONSOR OR

 

 

REPRESENTATIVE

 

SPONSOR’S AUTHORIZED

 

 

Hans Scholl, PhD

Vice President, Regulatory Affairs and QA CuraGen Corporation

 

REPRESENTATIVE

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

18.

 

ADDRESS (Number, Street, City, State and Zip Code)  

19.

 

TELEPHONE NUMBER (Include Area Code)  

20.

DATE

 

 

 

322 East Main Street

Branford, CT 06405

 

 

(203) 871-4339

 

04/15/2008

 

 

 

 

 

(WARNING: A willfully false statement is a criminal offense. U.S.C. Title 18,
Sec. 1001.)

 

 

 

Public reporting burden for this collection of information is estimated to
average 100 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing reviewing the collection of information. Send comments regarding this
burden estimate or any other aspect of this collection of information, including
suggestions for reducing this burden to:

 

 

 

Department of Health and Human Services

Food and Drug Administration

Center for Drug Evaluation and Research

Central Document Room

5901-B Ammendale Road

Beltsville, MD 20705-1266

Department of Health and Human Services

Food and Drug Administration

Center for Biologics Evaluation and Research (HFM-99)

1401 Rockville Pike

Rockville, MD 20852-1448

“An agency may not conduct or sponsor, and a person is not required to respond
to, a collection of information unless it displays a currently valid OMB control
number.”

 

 

 

 

Please DO NOT RETURN this application to this address.

 

 

--------------------------------------------------------------------------------


 

[LOGO]

 

EXHIBIT B-2

 

 

 

322 East Main Street, 3rd Floor

 

 

Branford, CT 06405

 

 

(203) 481-1104

 

 

(203) 315-2668 Fax

 

 

www.curagen.com

 

 

 

DMF Administrator

 

08 Nov 2007

Bureau of Pharmaceutical Sciences

 

 

Therapeutic Products Directorate

 

 

Health Canada Finance Building

 

 

Tunney’s Pasture (A.L. 0201D)

 

 

Ottawa, Ontario

 

 

Canada

 

 

K1A 0K9

 

 

 

Subject Matter: DMF 2006-008 - Type I - PXD101 — Change in ownership

 

Dear Sir or Madam:

 

CuraGen notifies the Agency that DMF Administrator have been transferred from
CuraGen Corporation to TopoTarget as new owner, effective <date>. A complete
copy of the DMF, amendments, regulatory correspondence and of the data in
support of the DMF was provided to TopoTarget.

 

The name of the official representative and the address of the new owner are:

 

<address>

 

If there are questions or comments regarding this submission, please contact me
by phone (203) 871-4339, facsimile (203) 315-2668, or e-mail hscholl@curagen.com
or Kimberly Fabrizio. by phone (203) 871-4251, facsimile (203) 315-2668, or
e-mail kfabrizio@curagen.com.

 

Sincerely,

 

Hans Scholl

Vice President, Regulatory Affairs and Quality Assurance

CuraGen Corporation

 

--------------------------------------------------------------------------------


 

cc:

 

Sherry S. Ansher, Ph.D., Coordinator, National Cancer Institute

 

 

Cheryl A. Grandinetti, Pharm.D., Senior Clinical Research Pharmacist, National
Cancer Institute

 

 

Pamela Degendorfer, MA, CCRP, Program Manager Drug Development, Princess
Margaret Hospital

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-3

 

 

322 East Main Street, 3rd Floor

 

Branford, CT 06405

 

(203) 481-1104

 

(203) 315-2668 Fax

 

www.curagen.com

 

 

DMF Administrator

08 Nov 2007

Bureau of Pharmaceutical Sciences

 

Therapeutic Products Directorate

 

Health Canada Finance Building

 

Tunney’s Pasture (A.L. 0201D)

 

Ottawa, Ontario

 

Canada

 

K1A 0K9

 

 

Subject Matter: DMF 2006-009 - Type IV - PXD101 Injection — Change in ownership

 

Dear Sir or Madam:

 

CuraGen notifies the Agency that all rights to the DMF have been transferred
from CuraGen Corporation to TopoTarget as new owner, effective <date>. A
complete copy of the DMF, amendments, regulatory correspondence and of the data
in support of the DMF was provided to TopoTarget.

 

The name of the official representative and the address of the new owner are:

 

<address>

 

If there are questions or comments regarding this submission, please contact me
by phone (203) 871-4339, facsimile (203) 315-2668, or e-mail hscholl@curagen.com
or Kimberly Fabrizio. by phone (203) 871-4251, facsimile (203) 315-2668, or
e-mail kfabrizio@curagen.com.

 

Sincerely,

 

Hans Scholl

Vice President, Regulatory Affairs and Quality Assurance

CuraGen Corporation

 

--------------------------------------------------------------------------------


 

cc:

Sherry S. Ansher, Ph.D., Coordinator, National Cancer Institute

 

Cheryl A. Grandinetti, Pharm.D., Senior Clinical Research Pharmacist, National
Cancer Institute

 

Pamela Degendorfer, MA, CCRP, Program Manager Drug Development, Princess
Margaret Hospital

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

TopoTarget Logo and Address

 

Robert Justice, MD

 

Food and Drug Administration

15 Apr 2008

Center for Drug Evaluation and Research

 

Division of Drug Oncology Products

 

5901-B Ammendale Road

 

Beltsville, MD 20705-1266

 

 

IND 70,789

General Correspondence: Change in ownership

 

Dear Dr. Justice:

 

Reference is made to IND 70,789 for belinostat (PXD101)

 

TopoTarget notifies the Agency that all rights to the application / IND have
been transferred from CuraGen Corporation to TopoTarget as new owner, effective
<date>.

 

TopoTarget, as new owner, commits to all agreements, promises, and conditions
contained in the application and made by CuraGen Corporation as former owner. A
complete copy of the IND, protocols, reports and amendments, regulatory
correspondence and of the data in support of the application was provided to
TopoTarget.

 

Either:

 

TopoTarget will use the previous owner CuraGen Corporation for submitting
information to the IND on behalf of TopoTarget, and will file updated Transfer
of Obligations statements for the various studies under the IND to reflect this.

 

Or:

 

TopoTarget will use <name of U.S. representative> for submitting information to
the IND on behalf of TopoTarget, and will file updated Transfer of Obligations
statements for the various studies under the IND to reflect this.

 

If you have any questions regarding this submission, please contact …

 

Sincerely,

 

--------------------------------------------------------------------------------


 

TopoTarget

 

Attachments

Form 1571

 

--------------------------------------------------------------------------------


 

DEPARTMENT OF HEALTH AND HUMAN SERVICES

FOOD AND DRUG ADMINISTRATION

 

INVESTIGATIONAL NEW DRUG APPLICATION (IND)

(TITLE 21, CODE OF FEDERAL REGULATIONS (CFR) PART 312)

 

 

Form Approved: OMB No. 0910-0014.

Expiration Date: May 31, 2009

See OMB Statement on Reverse.

 

NOTE: No drug may be shipped or clinical investigation begun until an IND for
that investigation is in effect (21 CFR 312.40).

1.

 

NAME OF SPONSOR

 

2. DATE OF SUBMISSION

 

 

TopoTarget

 

04/15/2008

 

 

 

 

 

3.

 

ADDRESS (Number, Street, City, State and Zip Code)

 

4. TELEPHONE NUMBER (Include Area Code)

 

 

Address TopoTarget

 

Phone TopoTarget

 

 

 

 

 

5.

 

NAME(S) OF DRUG (Include all available names: Trade, Generic, Chemical, Code)

 

6. IND NUMBER (If previously assigned)

 

 

belinostat (PXD101)

 

70,789

 

 

 

 

 

7.

 

INDICATION(S) (Covered by this submission)

multiple cancer indications 

 

 

 

 

 

 

 

8.

 

PHASE(S) OF CLINICAL INVESTIGATION TO BE CONDUCTED:

o PHASE 1    x PHASE 2     o PHASE 3    o OTHER 

 

 

 

 

(Specify)

9.

 

LIST NUMBERS OF ALL INVESTIGATIONAL NEW DRUG APPLICATIONS (21 CFR Part 312), NEW
DRUG OR ANTIBIOTIC APPLICATIONS (21 CFR Part 314), DRUG MASTER FILES (21 CFR
Part 314.420), AND PRODUCT LICENSE APPLICATIONS (21 CFR Part 601) REFERRED TO IN
THIS APPLICATION.

72,862

72,990

74,532

 

 

 

10.

 

IND submission should be consecutively numbered. The initial IND should be
numbered “Serial number: 0000.” The next submission (e.g., amendment, report, or
correspondence) should be numbered “Serial Number: 0001.” Subsequent submissions
should be numbered consecutively in the order in which they are submitted. 

SERIAL NUMBER

 0    1    2    0 

 

 

 

11.

 

THIS SUBMISSION CONTAINS THE FOLLOWING: (Check all that apply)

o INITIAL INVESTIGATIONAL NEW DRUG APPLICATION (IND)                o RESPONSE
TO CLINICAL HOLD

 

 

 

PROTOCOL AMENDMENT(S):

INFORMATION AMENDMENT(S):

IND SAFETY REPORT(S):

 

 

 

 

 

o

 

NEW PROTOCOL

o CHEMISTRY/MICROBIOLOGY

o INITIAL WRITTEN REPORT

 

 

 

 

 

o

 

CHANGE IN PROTOCOL

o PHARMACOLOGY/TOXICOLOGY

o FOLLOW-UP TO A WRITTEN REPORT

 

 

 

 

 

o

 

NEW INVESTIGATOR

o CLINICAL

 

 

 

 

 

 

o

 

RESPONSE TO FDA REQUEST FOR INFORMATION

o ANNUAL REPORT

x GENERAL CORRESPONDENCE

 

 

 

 

 

o

 

REQUEST FOR REINSTATEMENT OF IND THAT IS WITHDRAWN,

x OTHER  

Change in ownership

 

 

INACTIVATED, TERMINATED OR DISCONTINUED

(Specify)

 

 

 

 

 

CHECK ONLY IF APPLICABLE

 

JUSTIFICATION STATEMENT MUST BE SUBMITTED WITH APPLICATION FOR ANY CHECKED
BELOW. REFER TO THE CITED CFR SECTION FOR FURTHER INFORMATION.

 

o TREATMENT IND 21 CFR 312.35(b)

o TREATMENT PROTOCOL 21 CFR 312.35(a)

o CHARGE REQUEST/NOTIFICATION 21 CFR312.7(d)

 

--------------------------------------------------------------------------------


 

 

 

FOR FDA USE ONLY

 

CDR/DBIND/DGD RECEIPT STAMP

DDR RECEIPT STAMP

DIVISION ASSIGNMENT:

 

 

 

 

 

IND NUMBER ASSIGNED:

 

12.

 

CONTENTS OF APPLICATION

This application contains the following items: (Check all that apply)

 

 

 

x

 

1. Form FDA 1571 [21 CFR 312.23(a)(1)]

o

 

2. Table of Contents [21 CFR 312.23(a)(2)]

o

 

3. Introductory statement [21 CFR 312.23(a)(3)]

o

 

4. General Investigational plan [21 CFR 312.23(a)(3)]

o

 

5. Investigator’s brochure [21 CFR 312.23(a)(5)]

o

 

6. Protocol(s) [21 CFR 312.23(a)(6)]

 

 

o

 

a. Study protocol(s) [21 CFR 312.23(a)(6)]

 

 

o

 

b. Investigator data [21 CFR 312.23(a)(6)(iii)(b)] or completed Form(s) FDA 1572

 

 

o

 

c. Facilities data [21 CFR 312.23(a)(6)(iii)(b)] or completed Form(s) FDA 1572

 

 

o

 

d. Institutional Review Board data [21 CFR 312.23(a)(6)(iii)(b)] or completed
Form(s) FDA 1572

o

 

7. Chemistry, manufacturing, and control data [21 CFR 312.23(a)(7)]

 

 

o

 

Environmental assessment or claim for exclusion [21 CFR 312.23(a)(7)(iv)(e)]

o

 

8. Pharmacology and toxicology data [21 CFR 312.23(a)(8)]

o

 

9. Previous human experience [21 CFR 312.23(a)(9)]

o

 

10. Additional information [21 CFR 312.23(a)(10)]  

13.

 

IS ANY PART OF THE CLINICAL STUDY TO BE CONDUCTED BY A CONTRACT RESEARCH
ORGANIZATION?  x YES  o NO

 

IF YES, WILL ANY SPONSOR OBLIGATIONS BE TRANSFERRED TO THE CONTRACT RESEARCH
ORGANIZATION?   x YES  o NO

 

IF YES, ATTACH A STATEMENT CONTAINING THE NAME AND ADDRESS OF THE CONTRACT
RESEARCH ORGANIZATION, IDENTIFICATION OF THE CLINICAL STUDY, AND A LISTING OF
THE OBLIGATIONS TRANSFERRED.

14.

 

NAME AND TITLE OF THE PERSON RESPONSIBLE FOR MONITORING THE CONDUCT AND PROGRESS
OF THE CLINICAL INVESTIGATIONS

 

 

TopoTarget Responsible Person

 

15.

 

NAME(S) AND TITLE(S) OF THE PERSON(S) RESPONSIBLE FOR REVIEW AND EVALUATION OF
INFORMATION RELEVANT TO THE SAFETY OF THE DRUG

 

 

TopoTarget Responsible Person

 

I agree not to begin clinical investigations until 30 days after FDA’s receipt
of the IND unless I receive earlier notification by FDA that the studies may
begin. I also agree not to begin or continue clinical investigations covered by
the IND if those studies are placed on clinical hold. I agree that an
Institutional Review Board (IRB) that complies with the requirements set fourth
in 21 CFR Part 56 will be responsible for initial and continuing review and
approval of each of the studies in the proposed clinical investigation. I agree
to conduct the investigation in accordance with all other applicable regulatory
requirements.

16.

 

NAME OF SPONSOR OR SPONSOR’S AUTHORIZED

17.

SIGNATURE OF SPONSOR OR SPONSOR’S

 

 

REPRESENTATIVE

 

AUTHORIZED REPRESENTATIVE

 

 

Hans Scholl, PhD (or other TopoTarget Rep)
Vice President, Regulatory Affairs and QA CuraGen Corporation

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

18.

 

ADDRESS (Number, Street, City, State and Zip Code)

19.

 

TELEPHONE NUMBER (Include Area Code)  

20.

DATE

 

 

322 East Main Street
Branford, CT 06405

 

 

(203) 871-4339

 

04/15/2008

 

 

 

(WARNING: A willfully false statement is a criminal offense. U.S.C. Title 18,
Sec. 1001.)

 

Public reporting burden for this collection of information is estimated to
average 100 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing reviewing the collection of information. Send comments regarding this
burden estimate or any other aspect of this collection of information, including
suggestions for reducing this burden to:

 

Department of Health and Human Services

Food and Drug Administration

Center for Drug Evaluation and Research

Central Document Room

5901-B Ammendale Road

Beltsville, MD 20705-1266

Department of Health and Human Services

Food and Drug Administration

Center for Biologics Evaluation and Research (HFM-99)

1401 Rockville Pike

Rockville, MD 20852-1448

“An agency may not conduct or sponsor, and a person is not required to respond
to, a collection of information unless it displays a currently valid OMB control
number.”

 

 

 

Please DO NOT RETURN this application to this address.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

 

TopoTarget Logo and Address

 

 

 

 

DMF Administrator

 

08 Nov 2007

Bureau of Pharmaceutical Sciences

 

 

Therapeutic Products Directorate

 

 

Health Canada Finance Building

 

 

Tunney’s Pasture (A.L. 0201D)

 

 

Ottawa, Ontario

 

 

Canada

 

 

K1A 0K9

 

 

 

Subject Matter: DMF 2006-008 - Type I - PXD101 — Change in ownership

 

Dear Sir or Madam:

 

TopoTarget notifies the Agency that the DMF have been transferred from CuraGen
Corporation to TopoTarget as new owner, effective <date>. A complete copy of the
DMF, amendments, regulatory correspondence and of the data in support of the DMF
was provided to TopoTarget.

 

TopoTarget will maintain the Letters of Access and inform the involved parties
of the change.

 

The name of the authorized representative and the address of the new owner are:

 

<Name of TopoTarget official representative (CuraGen Head of Regulatory Affairs?
or other representative?), and TopoTarget address>

 

If there are questions or comments regarding this submission, please contact me
by phone (203) 871-4339, facsimile (203) 315-2668, or e-mail hscholl@curagen.com
or Kimberly Fabrizio. by phone (203) 871-4251, facsimile (203) 315-2668, or
e-mail kfabrizio@curagen.com.

 

Sincerely,

 

Hans Scholl

Vice President, Regulatory Affairs and Quality Assurance

CuraGen Corporation

 

cc:

 

Sherry S. Ansher, Ph.D., Coordinator, National Cancer Institute

 

 

Cheryl A. Grandinetti, Pharm.D., Senior Clinical Research Pharmacist, National
Cancer Institute

 

 

Pamela Degendorfer, MA, CCRP, Program Manager Drug Development, Princess
Margaret Hospital

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

TopoTarget Logo and Address

 

 

 

 

DMF Administrator

 

08 Nov 2007

Bureau of Pharmaceutical Sciences

 

 

Therapeutic Products Directorate

 

 

Health Canada Finance Building

 

 

Tunney’s Pasture (A.L. 0201D)

 

 

Ottawa, Ontario

 

 

Canada

 

 

K1A 0K9

 

 

 

Subject Matter: DMF 2006-009 - Type IV - PXD101 Injection — Change in ownership

 

Dear Sir or Madam:

 

TopoTarget notifies the Agency that all rights to the DMF have been transferred
from CuraGen Corporation to TopoTarget as new owner, effective <date>. A
complete copy of the DMF, amendments, regulatory correspondence and of the data
in support of the DMF was provided to TopoTarget.

 

TopoTarget will maintain the Letters of Access and inform the involved parties
of the change.

 

The name of the authorized representative and the address of the new owner are:

 

<Name of TopoTarget official representative (CuraGen Head of Regulatory Affairs?
or other representative?), and TopoTarget address>

 

If there are questions or comments regarding this submission, please contact me
by phone (203) 871-4339, facsimile (203) 315-2668, or e-mail hscholl@curagen.com
or Kimberly Fabrizio. by phone (203) 871-4251, facsimile (203) 315-2668, or
e-mail kfabrizio@curagen.com.

 

Sincerely,

 

Hans Scholl

Vice President, Regulatory Affairs and Quality Assurance

CuraGen Corporation

 

cc:

 

Sherry S. Ansher, Ph.D., Coordinator, National Cancer Institute

 

 

Cheryl A. Grandinetti, Pharm.D., Senior Clinical Research Pharmacist, National
Cancer Institute

 

 

Pamela Degendorfer, MA, CCRP, Program Manager Drug Development, Princess
Margaret Hospital

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

REQUEST FOR SPECIAL PROTOCOL ASSESSMENT

 

 

 

322 East Main Street, 3rd Floor

 

 

Branford, CT 06405

 

 

(203) 481-1104

 

 

(203) 315-2668 Fax

 

 

www.curagen.com

 

Robert Justice, MD

 

 

Food and Drug Administration

 

 

Center for Drug Evaluation and Research

 

XX Apr 2008

Division of Drug Oncology Products

 

 

5901-B Ammendale Road

 

 

Beltsville, MD 20705-1266

 

 

 

IND 70,789, Serial #0XXX

REQUEST FOR SPECIAL PROTOCOL ASSESSMENT: CLINICAL

 

Dear Dr. Justice:

 

Reference is made to our IND 70,789 for belinostat (PXD101), a histone
deacetylase (HDAC) inhibitor being developed in collaboration with TopoTarget
A/S as a potential therapeutic for peripheral T-cell lymphoma (PTCL) and other
indications.

 

Please find enclosed a Special Protocol Assessment (SPA) submission where we
have incorporated your comments regarding the Phase 3 clinical study discussed
in our End-of-Phase 2 meeting held on 29 Nov 2007. We have considered all
feedback given to us by the Agency and posed any additional questions in
Appendix 5 for your attention.

 

Please note that the clinical study number has been changed from the original
Protocol Synopsis (PXD101-CLN-18) submitted in the EOP2 meeting brief on 31 Oct
2007, SN 0104 to the current clinical study number of PXD101-CLN-19 which will
be used from this date forward.

 

Regarding all other development aspects concerning the registration of
belinostat please refer to all correspondence regarding the two End-of-Phase 2
meetings held between CuraGen Corporation and the FDA (see Attachment 1).

 

--------------------------------------------------------------------------------


 

In accordance with the Guidance for Industry — Special Protocol Assessment, and
as requested in your comments to our Phase 3 protocol at the End-of-Phase 2
meeting, attached are the following documents:

 

 

(1)

Clinical trial Protocol PXD101-CLN-19, “A Multicenter, Open-Label Trial of
Belinostat in Patients with Relapsed or Refractory Peripheral T-Cell
Lymphoma”.—Appendix 1

 

 

 

 

(2)

Statistical Analysis Plan — Appendix 2

 

 

 

 

(3)

Independent Radiology Review Charter for PXD101-CLN-19 — Appendix 3

 

 

 

 

(4)

Sample Case Report Form — Appendix 4

 

 

 

 

(5)

Clinical Summary and List of Questions to FDA — Appendix 5

 

 

 

 

(6)

FDA Minutes of the 29 Nov 2007 End-of-Phase 2 meeting — Appendix 6

 

A copy of this cover letter will be sent today via facsimile to Dorothy Pease,
Supervisor, Consumer Safety Officer.

 

If you have any questions regarding this submission, please contact me by
phone (203) 871-44251, facsimile (203) 315-2668 or email kfabrizio@curagen.com
or alternatively contact Hans Scholl by phone (203) 871-4339 or e-mail
hscholl@curagen.com.

 

Sincerely,

 

Kimberly Fabrizio

Assistant Director Regulatory Affairs

CuraGen Corporation

 

cc:

 

Dorothy Pease, Supervisor, Consumer Safety Office

 

 

XX Desk Copies sent to Brenda Atkins, Project Manager

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1: Regulatory History:

 

CuraGen has currently held two End-of-Phase 2 meetings with the FDA in
conjunction with PXD101 (belinostat) for the treatment of Peripheral T-Cell
Lymphoma (PTCL) and Cancer of Unknown Primary (CUP). Both meetings have yielded
input into our clinical development plan and protocol designs. The following
documentation and meetings should be referenced in association with the clinical
development of belinostat.

 

End-of-Phase 2 PTCL Meeting Minutes Received (11 Jan 2008)

 

End-of-Phase 2 PTCL Meeting (29 Nov 2007)

 

Supplemental PTCL Briefing Document Request (15 Nov 2007, SN 0106)

 

End-of-Phase 2 PTCL Meeting Brief (31 Oct 2007, SN 0104)

 

End-of-Phase 2 CUP Meeting Minutes Received (11 Apr 2007)

 

End-of-Phase 2 CUP Meeting (27 Mar 2007)

 

End-of-Phase 2 CUP Meeting Brief (23 Feb 2007, SN 0068)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Assignment of Patents

 

CuraGen Corporation, a Delaware corporation, hereby assigns to TopoTarget A/S, a
company organized and existing under the laws of Denmark, the entire right,
title and interest for the United States of America and its territorial
possessions and all foreign countries, including all rights of priority, in all
inventions disclosed in the patents and patent applications identified on
Schedule A, and in and to such patents and patent applications and all Letters
Patents of the United States and all foreign countries which may or shall be
granted on said inventions or in respect of such patents and patent applications
identified on Schedule A, or any parts thereof, or any divisional, continuing,
reissue or other applications or patents based in whole or in part thereon
including the right to recover for past, present and future infringement.

 

CuraGen Corporation agrees to execute all applications, amended specifications,
deeds or other instruments, and to do all acts necessary or proper to secure the
grant of Letters Patent in the United States and in all other countries to
TopoTarget A/S to vest and confirm in said corporation, its successors and
assigns, the legal title to all such patents.

 

Each of CuraGen Corporation and TopoTarget A/S does hereby authorize and request
the competent authorities to grant and issue any and all such Letters Patent as
shall be granted upon said inventions or applications based thereon in the
United States and throughout the world to said TopoTarget A/S, its successors
and assigns.

 

Witness my hand and seal this 21st day of April, 2008.

 

 

 

CURAGEN CORPORATION

 

 

 

 

 

/s/ Timothy M. Shannon

 

 

Name:

Timothy M. Shannon

 

 

Title:

President & CEO

 

STATE OF

 

County of                     )

 

On this              day of                 , 2008, before me, the undersigned
notary public, personally appeared                     , proved to me through
satisfactory evidence of identification, which was
                                , to be the person whose name is signed on the
preceding document, and acknowledged to me that he signed it voluntarily for its
stated purpose.

 

--------------------------------------------------------------------------------


 

[affix seal]

 

 

 

 

Notary Public

 

My commission expires:

 

--------------------------------------------------------------------------------


 

Schedule A

Assignment of Patents

from CuraGen Corporation to TopoTarget A/S

 

Patent Applications

 

Filing Date

 

Appl. No. /Serial No.

 

Title

 

 

 

 

 

February 3, 2006

 

PCT/GB2006/000391

 

Combination therapies using HDAC inhibitors

 

 

(WO 2006/082428)

 

 

 

 

 

 

 

November 10, 2006

 

PCT/GB2006/004215
(WO 2007/054719)

 

Histone deacetylase (HDAC) inhibitors (PXD101) for the treatment of cancer alone
or in combination with chemotherapeutic

 

 

 

 

 

 

 

 

 

Agents

 

 

 

 

 

November 10, 2005

 

U.S. 60/735,701

 

 

 

 

 

 

 

November 10, 2005

 

U.S. 60/735,662

 

 

 

 

 

 

 

February 3, 2005

 

U.S. 60/649,991

 

 

 

--------------------------------------------------------------------------------
